Exhibit 10.4

 

ASSET PURCHASE AGREEMENT

 

dated as of

 

August 8, 2005

 

by and among

 

QUALITY INVESTMENT PROPERTIES ATLANTA TECH CENTRE, L.L.C.,

E^QUALITY, L.L.C.,

and

QUALITY INVESTMENT PROPERTIES—WILLIAMS CENTRE, L.L.C.,

 

as Purchasers,

 

and

 

INTERSTATE FIBERNET, INC.

 

and

 

ITC^DELTACOM COMMUNICATIONS, INC.,

 

as Sellers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS    1 ARTICLE II PURCHASE AND SALE    2         2.1   
Assets.    2         2.2    Excluded Assets.    3         2.3    Escrow Deposit.
   4         2.4    Purchase Price.    5         2.5    Delivery of Assets.    5
        2.6    Assumption of Liabilities; Excluded Liabilities.    5         2.7
   Working Capital Adjustment.    5         2.8    Allocation of Purchase Price
   6 ARTICLE III CLOSING    7         3.1    Closing.    7         3.2   
Closing Deliveries by Sellers.    7         3.3    Closing Deliveries by
Purchasers.    8 ARTICLE IV REPRESENTATIONS AND WARRANTIES    9         4.1   
Representations and Warranties of Sellers.    9         4.2    Representations
and Warranties of Purchasers.    16         4.3    Brokers’ Fees.    17 ARTICLE
V COVENANTS    18         5.1    Conduct Prior to the Closing Date.    18
        5.2    Access to Assets and Information.    19         5.3    Payment of
Expenses.    19         5.4    Further Assurances.    19         5.5    Taxes.
   19         5.6    Consents and Approvals; Commercially Reasonable Efforts.   
20         5.7    Employees.    21         5.8    Public Announcements.    21
        5.9    Confidentiality Agreement.    22         5.10    Confidentiality;
Access to Information.    22         5.11    Nonassignable Contracts.    22
        5.12    Investigation.    23         5.13    e^deltacom Name.    24
        5.14    Collection of Dinix Fees.    24         5.15    Property
Inspection.    24         5.16    Assigned Contracts; Permits.    25 ARTICLE VI
CONDITIONS    25         6.1    Conditions to the Obligations of Each Party.   
25         6.2    Conditions to Obligation of Sellers.    25         6.3   
Conditions to Obligation of Purchasers.    26

 

- i -



--------------------------------------------------------------------------------

ARTICLE VII INDEMNIFICATION    27         7.1    Survival.    27         7.2   
Indemnification by Sellers.    27         7.3    Indemnification by Purchasers.
   28         7.4    Procedures.    28         7.5    Limitations on
Indemnification Obligations.    29         7.6    Indemnification Payment
Adjustments.    29         7.7    No Offset.    30         7.8    Further
Limitations.    30         7.9    Post-Closing Escrow.    30         7.10   
Sole and Exclusive Remedy.    31 ARTICLE VIII TERMINATION    31         8.1   
Termination Rights.    31         8.2    Effect of Termination.    32 ARTICLE IX
MISCELLANEOUS    32         9.1    Governing Law.    32         9.2   
Submission to Jurisdiction.    32         9.3    Counterparts.    33         9.4
   Assignment; Binding Effect; Third Parties.    33         9.5    Entire
Agreement.    33         9.6    Notices.    33         9.7    Litigation Costs.
   34         9.8    Amendments and Waivers.    34         9.9    Severability.
   34         9.10    References and Interpretation.    34         9.11    Bulk
Sales.    35         9.12    Waiver of Jury Trial.    35         9.13   
Knowledge.    35         9.14    Specific Performance.    35         9.15   
Time of the Essence.    35

 

- ii -



--------------------------------------------------------------------------------

ANNEX AND EXHIBITS

 

Annex I    Definitions Exhibit A    Bill of Sale Exhibit B    Assignment and
Assumption of Leases Exhibit C    Limited Warranty Deed Exhibit D    Telecom
Services Agreement Exhibit E    Master Services Agreement Exhibit F-1   
Collocation Agreement Exhibit F-2    Telecommunications and Battery Room
Collocation Agreement Exhibit G    Dark Fiber Agreement Exhibit H    Exchange of
Services Agreement Exhibit I    Office Lease Exhibit J    Post-Closing Escrow
Agreement Exhibit K    Opinions of Sellers’ Counsel Exhibit L-1    Tenant
Estoppel Certificate Exhibit L-2    Subordination and Non Disturbance Agreement
Exhibit M    Assignment and Assumption of Contracts Exhibit N    Opinions of
Purchasers’ Counsel Exhibit O    Form of Customer Notice Exhibit P   
Declaration of Easement



--------------------------------------------------------------------------------

EXECUTION COPY

 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
the 8th day of August, 2005, by and among QUALITY INVESTMENT PROPERTIES ATLANTA
TECH CENTRE, L.L.C., a Georgia limited liability company (“QIPATC”), E^QUALITY,
L.L.C., a Georgia limited liability company (“e^Quality”) and QUALITY INVESTMENT
PROPERTIES—WILLIAMS CENTRE, L.L.C., a Kansas limited liability company
(“QIPWC”), and INTERSTATE FIBERNET, INC., a Delaware corporation (“IFN”), and
ITC^DELTACOM COMMUNICATIONS, INC., an Alabama corporation (“ITC”). Each of
QIPATC, e^Quality and QIPWC shall be referred to in this Agreement individually
as a “Purchaser” and collectively as “Purchasers.” Each of IFN and ITC shall be
referred to in this Agreement individually as a “Seller” and collectively as
“Sellers.”

 

Recitals

 

A. IFN owns and operates a data center facility located at 300 Satellite
Boulevard, Suwanee, Georgia (the “Data Center Facility”) in which it provides
managed collocation, hosting, security, data storage, monitoring and networking
services and hardware solutions (the “e^deltacom Business”).

 

B. ITC owns certain assets located at the Data Center Facility that are
primarily used by IFN in the conduct of the e^deltacom Business and provides
certain services to IFN in the conduct of the e^deltacom Business.

 

C. Purchasers wish to purchase from Sellers, and Sellers wish to sell to
Purchasers, the Assets, all in accordance with and subject to the terms and
conditions set forth in this Agreement.

 

D. Purchasers wish to assume from Sellers, and Sellers wish to assign to
Purchasers, the Assumed Liabilities, all in accordance with and subject to the
terms and conditions set forth in this Agreement.

 

E. Purchasers and Sellers (collectively, the “Parties”) wish to evidence their
agreement to the terms and conditions of the purchase and sale of the Assets and
the assignment and assumption of the Assumed Liabilities as set forth in this
Agreement.

 

In consideration of the recitals and the representations, warranties and
covenants set forth in this Agreement, the Parties hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

Capitalized terms used in this Agreement shall for all purposes of this
Agreement have the respective meanings assigned to such terms in Annex I
attached hereto.



--------------------------------------------------------------------------------

ARTICLE II

PURCHASE AND SALE

 

2.1 Assets. At the Closing, upon the terms and subject to the conditions
contained in this Agreement, each Seller shall sell, transfer, assign, convey
and deliver to Purchasers, and Purchasers shall purchase, accept, assume and
acquire from such Seller, all of such Seller’s right, title and interest in and
to all of the following assets primarily used in, and primarily relating to, the
e^deltacom Business (collectively, the “Assets”), but excluding the Excluded
Assets:

 

(a) the land, building, structures, improvements, fixtures, easements, rights of
way, public and private parking lots, streets, roads, avenues, highways, alleys
and passageways, opened or proposed, on or abutting the land, and any
condemnation award made to or to be made and any unpaid award for damage to the
real property, the improvements or fixtures by reason of any change of grade of
any parking lot, street, road, avenue, highway, alley or passageway, all and
singular the estates, rights, privileges, easements and appurtenances belonging
or in any wise appertaining to the land, improvements or fixtures, and more
particularly described on Schedule 2.1(a)(i) (the “Real Property”) and all other
improvements now or hereafter actually or constructively attached to the Real
Property, and all modifications, additions, restorations, or replacements of the
whole or any part thereof (the “Conveyed Improvements”), but excluding those
described in Schedules 2.1(a)(ii) (the “Excluded Improvements”);

 

(b) the furniture, fixtures, machinery, equipment and other personal property
(i) physically located within the Data Center Facility, including the items
listed on Schedule 2.1(b)(i) and (ii) listed on Schedule 2.2(b)(ii) and located
at Sellers’ facilities at 55 Park Place, Atlanta, Georgia and 2020 Live Oak,
Suite 200, Dallas, Texas (collectively, the “Equipment”);

 

(c) as landlord, in and to all leases and subleases, if any, of the Real
Property or the Equipment listed on Schedule 2.1(c), and any and all amendments,
modifications, supplements, renewals and extensions thereof (the “Leases”);

 

(d) the patents, trademarks, copyrights, trade names, mask works, service marks,
service names, technology, know-how, processes, trade secrets, inventions,
proprietary data, formulae, research and development data (including all
intellectual property relating to work in process), computer software programs
and other intangible property and any applications for the same, in each case
owned or licensed by such Seller, primarily used in, and primarily relating to,
the e^deltacom Business to the extent listed on Schedule 2.1(d) (the
“Intellectual Property”);

 

(e) all user manuals, training materials, technical specifications and other
documentation in such Seller’s possession with respect to the Equipment, the
Intellectual Property and Assigned Contracts to the extent such Seller has the
right to transfer the same to Purchasers;

 

(f) (i) the customer contracts primarily relating to the e^deltacom Business to
the extent listed on Schedule 2.1(f)(i) (the “Customer Contracts”), (ii) the
contracts pursuant to which any of the Intellectual Property is licensed to the
extent listed on Schedule 2.1(f)(ii) (the “IP Licenses”), (iii) the vendor,
supplier, utility and other contracts primarily relating to the e^deltacom
Business to the extent listed on Schedule 2.1(f)(iii) (the “Other Contracts”),
(iv) any open purchase orders for goods and services relating to the e^deltacom
Business to the extent listed on Schedule 2.1(f)(iv) (the “Purchase Orders”) and
(v) the Additional Agreements, if any, pursuant to Section 5.1(b)(iii) (such
Additional Agreements, together with the Customer Contracts, the IP Licenses,
the Other Contracts, and Purchase Orders, the “Assigned Contracts”);

 

2



--------------------------------------------------------------------------------

(g) the inventory, fuel, supplies, spare parts, raw materials, work-in-progress,
packaging materials, samples, finished goods and other inventories owned,
leased, used, held for use or otherwise held by a Seller in connection with the
e^deltacom Business;

 

(h) all prepaid expenses, prepaid license fees, prepaid support contracts,
prepaid maintenance contracts, customer deposits, manufacturer or supplier
benefits, credits and rebates to the extent listed on Schedule 2.1(h);

 

(i) the cash and cash equivalents of the e^deltacom Business (i) received after
Closing in lock box #402293 at Bank of America (the “Lockbox Account”) and
(ii) in account #3752134946 at Bank of America (the “Operating Account”) as of
the Closing Date in accordance with Section 2.7(a);

 

(j) all of the accounts receivable, rent, notes receivable, expense
reimbursements and other rights to payment (the “Accounts Receivable”) under the
Customer Contracts and the Leases as of the Closing Date;

 

(k) all goodwill associated with the e^deltacom Business or the Assets, together
with the right to represent to third parties that Purchasers are the successor
to the e^deltacom Business;

 

(l) all of the automotive equipment and motor vehicles maintained, owned,
leased, used or held for use by a Seller primarily in connection with the
e^deltacom Business to the extent listed on Schedule 2.1(l);

 

(m) all of the engineering, business and other books, papers, accounting
records, customer records, and other files and records primarily pertaining to
the e^deltacom Business, but not the certificate of incorporation, bylaws,
minute books, stock transfer records, or other corporate records of either
Seller;

 

(n) all manufacturers’, resellers’ and vendors’ warranties with respect to the
Assets to the extent such Seller has the right to transfer the same to
Purchasers, including those listed on Schedule 2.1(n); and

 

(o) all IP addresses and domain names listed on Schedule 2.1(o) to the extent
such Seller has the right to transfer the same to Purchasers.

 

2.2 Excluded Assets. The assets that Sellers shall sell, transfer, assign,
convey and deliver to Purchasers, and that Purchasers shall purchase, assume,
accept and acquire from Sellers, at the Closing are the Assets set forth in
Section 2.1. Each Seller is not selling, transferring, assigning, conveying or
delivering to Purchasers, and Purchasers are not purchasing, accepting, assuming
or acquiring from such Seller, such Seller’s right, title or interest in or to
any other assets (the “Excluded Assets”), including the following:

 

(a) all cash and cash equivalents, securities, and negotiable instruments of
such Seller or any of its Affiliates on hand, in lock boxes, in financial
institutions or elsewhere, including

 

3



--------------------------------------------------------------------------------

the Lockbox Account and its contents on the Closing Date, but excluding the cash
and cash equivalents of the e^deltacom Business received after Closing in the
Lockbox Account in accordance with Section 2.1(i) and excluding the cash and
cash equivalents in the Operating Accounting in accordance with Section 2.1(i)
and Section 2.7(a);

 

(b) the Excluded Improvements set forth on Schedule 2.1(a)(ii);

 

(c) all assets and properties of every kind and description owned, leased
(pursuant to leases in which a Seller is not the lessor) or otherwise held for
use by third parties, including customers under the Customer Contracts, located
at the Data Center Facility;

 

(d) (i) all fiber optic facilities, equipment and elements of such Seller, other
than any of such facilities set forth on Schedule 2.1(b)(i), and (ii) all rights
provided to Sellers by the Declaration of Easement;

 

(e) all contracts of insurance and the prepaid business insurance (including
liability, business interruption and the like) premiums and the prepaid group
insurance premiums of such Seller;

 

(f) all of such Seller’s rights under manufacturers’, resellers’ and vendors’
warranties other than such Seller’s rights under manufacturers’, resellers and
vendors warranties transferred pursuant to Section 2.1(n);

 

(g) all rights to Tax refunds, credits and similar benefits, and to any Tax
attributes, relating to or attributable to periods ending, or relating to an
event occurring prior to, the Closing Date;

 

(h) the minute books from the meetings of the boards of directors and
stockholders of such Seller, the stock records and corporate seal of such Seller
and the Tax returns and records relating to Taxes of such Seller;

 

(i) all rights of such Seller under this Agreement and the other Transaction
Agreements;

 

(j) all prepaid commissions owed to Sellers in connection with the e^deltacom
Business to the extent earned prior to the Closing Date and to the extent listed
on Schedule 2.2(j);

 

(k) the Dinix Agreement; and

 

(l) any other assets identified on Schedule 2.2(l).

 

2.3 Escrow Deposit.

 

For and in partial consideration of the execution and delivery of this
Agreement, simultaneously with the execution and delivery of this Agreement,
Purchasers are depositing in escrow with the Deposit Escrow Agent an additional
amount equal to One Hundred Thousand Dollars ($100,000) in cash, said amount to
be held as an earnest money deposit (the “Deposit”), in accordance with the
terms and conditions of this Agreement and the Deposit Escrow Agreement.

 

4



--------------------------------------------------------------------------------

2.4 Purchase Price.

 

For and in consideration of the conveyances and assignments described in this
Agreement and in addition to the assumption of liabilities as set forth in
Section 2.6, at the Closing, Purchasers shall pay to Sellers Twenty Nine
Million, Four Hundred Forty Five Thousand Dollars ($29,445,000) (the “Initial
Purchase Price”), plus or minus the amount of any adjustment made pursuant to
Section 2.7 (the “Purchase Price”). Upon satisfaction or waiver of each
condition set forth in Article VI (other than delivery of the Initial Purchase
Price), Purchasers shall pay the Initial Purchase Price (as adjusted pursuant to
Section 5.5(a))at Closing by wire transfer to an account or accounts designated
in writing by Sellers. At the Closing, after satisfaction or waiver of each
condition set forth in Article VI and delivery by Purchasers of the Initial
Purchase Price to Sellers, Purchasers and Sellers shall cause the Deposit to be
returned to Purchasers in accordance with the joint written instructions of
Purchasers and Sellers. The Purchase Price shall be subject to adjustment
following the Closing in accordance with Section 2.7.

 

2.5 Delivery of Assets. Title to and possession of the Assets shall be delivered
and transferred by Sellers to Purchasers at the Closing in accordance with the
terms of this Agreement.

 

2.6 Assumption of Liabilities; Excluded Liabilities.

 

(a) At the Closing, upon the terms and subject to the conditions contained
herein, Purchasers shall assume, and agree to pay, perform and discharge when
due, the following (collectively, the “Assumed Liabilities”):

 

(i) all of Sellers’ duties, obligations and liabilities arising under the
Assigned Contracts and the Leases relating to the operation of the e^deltacom
Business or the Assets after the Closing Date, including all of Sellers’ duties,
obligations and liabilities under the Purchase Orders and Additional Agreements
entered into pursuant to Section 5.1(b)(iii);

 

(ii) all liabilities and obligations of Purchasers as set forth in Section 5.5,
Section 5.7 and Section 5.11;

 

(iii) all liabilities and obligations arising out of, or related to, the
ownership of the Assets or the ownership or operation of the e^deltacom Business
but only to the extent such liabilities arise after, or relate to the period
after, the Closing Date and which are not otherwise reserved to Sellers under
this Agreement; and

 

(iv) all liabilities included in Final Working Capital.

 

(b) Other than the Assumed Liabilities, Purchasers shall not assume any duties,
debts, liabilities or obligations (absolute or contingent) of any kind of
Sellers of any nature whatsoever.

 

2.7 Working Capital Adjustment.

 

(a) On or prior to the Closing Date, Sellers shall prepare and deliver to
Purchasers a written estimate of Working Capital to be transferred to Purchasers
as of the Closing Date in accordance with Schedule 2.7 (the “Estimated Working
Capital”). The Estimated Working

 

5



--------------------------------------------------------------------------------

Capital shall be no less than Three Million Five Hundred Ninety Thousand Dollars
($3,590,000) (the “Working Capital Target”) of which at least Two Million Two
Hundred Thousand Dollars ($2,200,000) shall consist of cash and cash equivalents
in the Operating Account.

 

(b) As soon as reasonably practicable following the Closing Date (but in no
event more than 30 Business Days following the Closing Date), Purchasers shall
prepare and submit to Sellers a statement setting forth in reasonable detail
Purchasers’ calculation of Working Capital as of the Closing Date (the “Proposed
Final Working Capital Statement”) and any relevant documentation relevant to
such calculation. Purchasers’ calculation of Working Capital shall be made in a
manner consistent with Schedule 2.7. The Proposed Final Working Capital
Statement shall become final and binding upon the Parties unless, within
30 Business Days following its receipt by Sellers, Sellers shall provide written
notice to Purchasers of their objection thereto. If Sellers so notify Purchasers
of their objection to the Proposed Final Working Capital Statement, Purchasers
and Sellers shall negotiate in good faith to resolve any differences. If within
30 Business Days following the receipt of such notice by Sellers, any
differences have not been resolved, the parties shall submit the dispute to a
mutually-agreed upon nationally recognized accounting firm (the “Independent
Accounting Firm”) to resolve any differences. The Independent Accounting Firm’s
resolution of any differences shall be set forth in writing, shall be rendered
within 20 Business Days following the final submission of the Parties, and shall
be final and binding on the parties and not subject to any appeal. Purchasers
shall revise the Proposed Final Working Capital Statement as appropriate to
reflect the resolution of any differences. The fees and expenses of the
Independent Accounting Firm shall be paid one-half by Purchasers and one-half by
Sellers. Working Capital as of the Closing Date, as finally determined pursuant
to this Section 2.7(b) (whether by failure of Sellers to deliver notice of
objection, by agreement of Sellers and Purchasers or by determination of the
Independent Accounting Firm), is referred to herein as the “Final Working
Capital.”

 

(c) Purchasers shall make the work papers and back-up materials used in
preparing the Proposed Final Working Capital Statement and the books, records
and financial staff of the e^deltacom Business, available to Sellers and their
accountants and attorneys at reasonable times and upon reasonable notice at any
time during (i) the preparation by Purchasers of the Proposed Final Working
Capital Statement, (ii) the review by Sellers of the Proposed Final Working
Capital Statement, and (iii) the resolution by the Parties of any objections
thereto.

 

(d) If the Final Working Capital is less than the Working Capital Target,
Sellers will pay Purchasers the amount of such difference, with simple interest
thereon from the Closing Date to the date of payment at a rate per annum of 6%.
If the Final Working Capital is greater the Working Capital Target, Purchasers
will pay to Sellers the amount of such difference with simple interest thereon
from the Closing Date to the date of payment at a rate per annum of 6%. All
payments under this Section 2.7(d) shall be made within 10 days after the Final
Working Capital shall have been finally determined in accordance with
Section 2.7(b).

 

2.8 Allocation of Purchase Price. The Purchase Price shall be allocated among
the classes of Assets for all purposes (including financial, accounting and Tax
purposes) as set forth in the Schedule 2.8. Without limiting the generality of
the foregoing, Sellers and Purchasers agree, pursuant to Section 1060 of the
Code, that all Tax returns and reports shall be filed consistent with such
allocation. Notwithstanding any other provision of this Agreement, the
provisions of this Section 2.8 shall survive the Closing Date without
limitation.

 

6



--------------------------------------------------------------------------------

ARTICLE III

CLOSING

 

3.1 Closing. Subject to the terms and conditions of this Agreement, the
consummation of the purchase and sale of the Assets shall take place at a
closing (the “Closing”) to be held at the offices of King & Spalding LLP,
191 Peachtree Street, NE, Atlanta, Georgia 30303-1763, as soon as practicable,
but no later than three Business Days, following the satisfaction or, to the
extent permitted by this Agreement, waiver of each condition set forth in
Article VI or at such other time and place as the Parties may agree (the day on
which the Closing takes place, the “Closing Date”).

 

3.2 Closing Deliveries by Sellers. At the Closing, Sellers shall deliver or
cause to be delivered to Purchasers the following:

 

(a) a Bill of Sale and Assignment and Assumption Agreement, dated as of the
Closing Date and executed by Sellers, substantially in the form of Exhibit A
(the “Bill of Sale”);

 

(b) an Assignment and Assumption of Leases, dated as of the Closing Date and
executed by Sellers, substantially in the form of Exhibit B (the “Assignment and
Assumption of Leases”);

 

(c) a limited warranty deed with respect to the Real Property, dated as of the
Closing Date and executed by IFN, substantially in the form of Exhibit C (the
“Limited Warranty Deed”);

 

(d) a Telecommunications Services Agreement, dated as of the Closing Date and
executed by IFN, substantially in the form of Exhibit D (the “Telecom Services
Agreement”);

 

(e) a Master Services Agreement, dated as of the Closing Date and executed by
ITC, substantially in the form of Exhibit E (the “Master Services Agreement”);

 

(f) (i) a Collocation Agreement, dated as of the Closing Date and executed by
ITC, substantially in the form of Exhibit F-1 and (ii) the Telecommunications
and Battery Room Collocation Agreement, dated as of the Closing Date and
executed by ITC, substantially in the form of Exhibit F-2 (collectively, the
“Collocation Agreements”);

 

(g) a ITC^DeltaCom Dark Fiber Agreement, dated as of the Closing Date and
executed by Sellers, substantially in the form of Exhibit G (the “Dark Fiber
Agreement”);

 

(h) an Exchange of Services and Indemnification Agreement, dated as of the
Closing Date and executed by Sellers, substantially in the form of Exhibit H
(the “Exchange of Services Agreement”);

 

(i) a Lease Agreement, dated as of the Closing Date and executed by Sellers,
substantially in the form of Exhibit I (the “Office Lease”) together with a
subordination, non-disturbance and attornment agreement in a form reasonably
satisfactory to Sellers and Purchasers’ lender, if requested by such lender;

 

(j) a Post-Closing Escrow Agreement, dated as of the Closing Date and executed
by Sellers substantially in the form of Exhibit J (the “Post-Closing Escrow
Agreement”);

 

7



--------------------------------------------------------------------------------

(k) the opinions of Sellers’ outside counsel and general counsel substantially
in the forms set forth in Exhibit K;

 

(l) certificates of title with respect to the motor vehicles listed on
Schedule 2.1(l) or, if any such motor vehicles are leased by Sellers, an
assignment of such lease;

 

(m) the certificates to be delivered by Sellers pursuant to Article VI;

 

(n) (i) the Tenant Estoppel Certificates executed by all Material Customers
substantially in the form of Exhibit L-1 and (ii) the Subordination and Non
Disturbance Agreements executed by all Material Customers substantially in the
form of Exhibit L-2;

 

(o) the Assignment and Assumption of Contracts, dated as of the Closing Date and
executed by Sellers, substantially in the form of Exhibit M (the “Assignment and
Assumption of Contracts”);

 

(p) an Affidavit of Sellers with respect to Real Property title matters in form
and substance mutually agreed upon by Sellers and Purchasers;

 

(q) an Affidavit of Sellers, certifying that the transactions contemplated under
this Agreement are exempt from withholding under Section 1445 of the Code in
form and substance mutually agreed upon by Sellers and Purchasers;

 

(r) an Affidavit of Georgia Residency in form and substance mutually agreed upon
by Sellers and Purchasers;

 

(s) a Georgia Real Estate Transfer Tax Declaration (filed by Sellers online);

 

(t) evidence of Sellers authority to enter into the transactions contemplated
under this Agreement reasonably satisfactory to Purchasers’ title company; and

 

(u) such other instruments of assignment, conveyance and transfer and lien
waivers from all brokers and advisers as shall reasonably be requested by
Purchasers, Purchasers’ title company or Purchasers’ lender to effect or
evidence the transactions contemplated by this Agreement.

 

3.3 Closing Deliveries by Purchasers. At the Closing, Purchasers shall deliver
or cause to be delivered to Sellers:

 

(a) the Initial Purchase Price;

 

(b) the Bill of Sale, executed by Purchasers;

 

(c) the Assignment and Assumption of Leases, executed by Purchasers;

 

(d) the Telecom Services Agreement, executed by Purchasers;

 

(e) the Master Services Agreement, executed by Purchasers;

 

(f) the Collocation Agreements, executed by Purchasers;

 

8



--------------------------------------------------------------------------------

(g) the Dark Fiber Agreement, executed by Purchasers;

 

(h) the Exchange of Services Agreement, executed by Purchasers;

 

(i) the Office Lease, executed by Purchasers;

 

(j) the Post-Closing Escrow Agreement, executed by Purchasers;

 

(k) the opinions of Purchasers’ outside counsel substantially in the form set
forth in Exhibit N;

 

(l) the certificates to be delivered by Purchasers pursuant to Article VI;

 

(m) the Assignment and Assumption of Contracts; and

 

(n) such other instruments of assumption, conveyance, acceptance and receipt and
lien waivers as shall reasonably be requested by a Seller or Purchasers’ title
company to effect or evidence the transactions contemplated by this Agreement.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

4.1 Representations and Warranties of Sellers. Each Seller, jointly and
severally, represents and warrants to Purchasers as follows:

 

(a) Organization. Such Seller is a corporation, duly organized, validly existing
and in good standing under the laws of the state of its incorporation, and has
the requisite power and authority to own, lease and operate its properties, to
conduct its business as it is presently being conducted, and to enter into and
perform its obligations under this Agreement and the other Transaction
Agreements. Such Seller is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction where such
qualification is necessary, except for those jurisdictions where the failure to
be so qualified or in good standing would not, individually or in the aggregate,
have a Material Adverse Effect.

 

(b) Authority; Valid and Binding Effect. (i) Such Seller has the corporate power
and corporate authority to execute and deliver this Agreement and the other
Transaction Agreements to which such Seller shall be a party, and to perform its
obligations hereunder and thereunder, and (ii) the execution, delivery and
performance by such Seller of this Agreement and the other Transaction
Agreements to which such Seller shall be a party have been duly authorized by
all necessary corporate actions of such Seller, and no further corporate action
is necessary on the part of such Seller for such Seller to execute and deliver
this Agreement and to consummate and perform such Seller’s obligations
hereunder. This Agreement has been duly executed and delivered on behalf of such
Seller and the other Transaction Agreements shall have been duly and validly
executed and delivered by such Seller at or prior to the Closing. Assuming this
Agreement constitutes and the other Transaction Agreements when executed and
delivered at or prior to the Closing shall constitute legal, valid and binding
agreements of the other parties hereto and thereto, this Agreement constitutes a
legal, valid and binding agreement of such Seller, and each of the other
Transaction Agreements

 

9



--------------------------------------------------------------------------------

when executed and delivered prior to the Effective Time by such Seller shall
constitute legal, valid and binding agreements of such Seller, in each case,
enforceable against such Seller in accordance with their respective terms,
except as the same may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar Laws affecting the enforcement of
creditors’ rights generally and general equitable principles, regardless of
whether enforceability is considered in a proceeding at law or in equity.

 

(c) Non-contravention. Except as set forth on Section 4.1(c) of the written
disclosure schedule previously delivered by Sellers to Purchasers and
incorporated herein by this reference (the “Sellers’ Disclosure Schedule”),
neither the execution and delivery by such Seller of this Agreement or the other
Transaction Agreements to which such Seller shall be a party, nor the
consummation or performance by such Seller of any of the transactions to be
consummated or performed by it under this Agreement or such other Transaction
Agreements, shall (i) violate or constitute a breach of any provision of the
articles of incorporation or bylaws of such Seller, (ii) violate in any material
respect any Laws applicable to such Seller, (iii) conflict with, give rise to a
right of acceleration or termination under, result in any payment or benefit
becoming due under, or result in a material breach of or constitute (with due
notice or lapse of time or both) a material default under, any material Assigned
Contract, note, indenture, agreement, lease or other instrument directly
relating to the e^deltacom Business, the Assets or such Seller, or (iv) result
in the creation or imposition of any Lien (other than a Permitted Lien) upon the
Assets.

 

(d) Title to Properties; Absence of Liens; Condition and Sufficiency of Assets.

 

(i) At the Closing, Sellers shall transfer and convey to Purchasers good and
marketable title to, or a valid leasehold interest in, all of the Assets, free
and clear of all Liens, except for Permitted Liens.

 

(ii) No portion of the Real Property or any Improvements is the subject of, or
affected by, any condemnation or eminent domain proceedings currently instituted
or pending, and to the knowledge of Sellers, no such proceedings are threatened.

 

(iii) Except as set forth on Section 4.1(d)(iii) of the Sellers’ Disclosure
Schedule, neither the Real Property, the Improvements nor the other Assets are
subject to any Liens (other than Permitted Liens or any Liens that shall be
released on or prior to Closing) or to any covenant or other restriction
preventing or limiting Sellers’ right to convey Sellers’ right, title and
interest in the Real Property, the Improvements and the other Assets.

 

(iv) To the knowledge of Sellers, Sellers have not received written notice of
any pending or threatened claims against Sellers asserting that Sellers’ use of
the Intellectual Property in the e^deltacom Business infringes upon the rights
of third parties.

 

(v) EXCEPT AS MAY BE EXPRESSLY SET FORTH IN THE BILL OF SALE, THE LIMITED
WARRANTY DEED AND THIS SECTION 4.1, (A) SUCH SELLER MAKES NO, AND THE ASSETS ARE
BEING SOLD WITHOUT ANY, WARRANTY, EXPRESS OR IMPLIED, REGARDING TITLE TO THE
ASSETS, INFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES BY THE
ASSETS, OR THE OPERATION, FITNESS FOR A PARTICULAR PURPOSE, OR MERCHANTABILITY
OF THE ASSETS AND (B) PURCHASERS ARE BUYING THE ASSETS “AS IS” AND “WHERE IS”
AND WITH ALL FAULTS. EACH SELLER SPECIFICALLY DISCLAIMS ANY WARRANTY REGARDING
THE PROFITABILITY OF THE E^DELTACOM BUSINESS.

 

10



--------------------------------------------------------------------------------

(e) Compliance with Law. Such Seller is in compliance with all Laws applicable
to the Assets (other than the Real Property and the Conveyed Improvements) or
the e^deltacom Business, except for violations that, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
Such Seller has not received any written notice from any governmental authority
that such Seller is not in compliance with any Laws applicable to the Assets or
the e^deltacom Business. Such Seller is in compliance in all material respects
with all Laws applicable to the Real Property and the Conveyed Improvements and
Seller has not received any written notice from any governmental authority that
such Seller is not in compliance with any Laws applicable to the Real Property
and the Conveyed Improvements.

 

(f) Litigation. Except as set forth on Section 4.1(f) of the Sellers’ Disclosure
Schedule, as of the date hereof, there is no pending or, to the knowledge of
such Seller, threatened litigation, arbitration, administrative proceeding or
other legal action, investigation or proceeding against such Seller with respect
to the e^deltacom Business or any Asset which, individually or in the aggregate,
would reasonably be expected to have a material adverse impact on the e^deltacom
Business or any Asset. As of the date hereof, such Seller is not aware of any
event, cause or condition that might reasonably be expected to give rise to or
properly form the basis of any such suit, action, investigation, arbitration or
proceeding which, individually or in the aggregate, would reasonably be expected
to have a material adverse impact on the e^deltacom Business or any Asset. No
portion of the e^deltacom Business and no Asset is subject to any material
order, writ, judgment, injunction, decree, determination, award or settlement
agreement (each, an “Order”).

 

(g) No Other Liabilities or Contingencies. Except for the Assumed Liabilities
and except as set forth on Section 4.1(g) of the Sellers’ Disclosure Schedule,
(i) there exist no liabilities or obligations of any nature (whether direct or
indirect, known or unknown, absolute or contingent, liquidated or nonliquidated,
due or to become due, accrued or unaccrued, matured or unmatured), of such
Seller that relate to the e^deltacom Business or the Assets, except for such
liabilities and obligations as, individually or in the aggregate, have not had
and would not reasonably be expected to have a Material Adverse Effect and
(ii) notwithstanding the foregoing, except for the Permitted Liens and Liens
that shall be released prior to Closing, there exist no liabilities or
obligations of any nature (whether direct or indirect, known or unknown,
absolute or contingent, liquidated or nonliquidated, due or to become due,
accrued or unaccrued, matured or unmatured), of such Seller that relate to the
Real Property or Conveyed Improvements.

 

(h) Consents and Approvals.

 

(i) The execution, delivery and performance by such Seller of this Agreement do
not and shall not require any action by or in respect of, consent or approval
of, or filing with, any governmental body, agency, official or authority other
than (A) filings pursuant to the Uniform Commercial Code or otherwise in
connection with the release of Liens on the Assets; (B) as may be necessary as a
result of any facts or circumstances relating solely to Seller or its
Affiliates; and (C) other actions, consents, approvals, filings and
notifications, the failure of which to make or obtain would not prevent or
materially delay such Seller from performing its obligations under this
Agreement, or that are otherwise immaterial to Sellers, taken as a whole, and
the consummation of the transactions contemplated by this Agreement.

 

11



--------------------------------------------------------------------------------

(ii) Except as set forth on Section 4.1(h)(ii) of the Sellers’ Disclosure
Schedule, no consent, waiver, agreement, approval, or authorization of any
Person (other than a governmental body, agency, official or authority) is
required for the execution, delivery and performance by such Seller of this
Agreement.

 

(i) Tax Matters. Except as set forth on Section 4.1(i) of the Sellers’
Disclosure Schedule:

 

(i) Such Seller has timely filed or caused to be filed with the appropriate
taxing authorities all tax returns required to be filed through the date hereof
and shall timely file or cause to be filed any such tax returns required to be
filed on or prior to the Closing Date. Such tax returns are true, complete and
accurate in all material respects. No claim has ever been made by a taxing
authority in a jurisdiction where a Seller does not file tax returns that Seller
is or may be subject to taxation by that jurisdiction.

 

(ii) All material Taxes due and payable for which such Seller is liable have
been paid in full. All material Taxes required to be withheld by Sellers have
been collected and withheld and have been timely paid to the respective
governmental agencies.

 

(iii) No deficiencies for Taxes have been claimed, proposed or assessed by any
taxing authority against such Seller and there are no pending audits,
examinations or other proceedings in respect of any Taxes. No extension or
waiver of a statute of limitations relating to Taxes is in effect with respect
to such Seller.

 

(iv) There are no Liens for Taxes on any of the Assets, other than Liens for
current Taxes not yet due and payable.

 

(v) None of the Assets directly or indirectly secures any debt the interest on
which is tax-exempt under Section 103(a) of the Code. None of the Assets is
property required to be treated as being owned by any other Person pursuant to
the “safe harbor lease” provisions of former Section 168(f)(8) of the Code. None
of the Assets is “tax exempt use property” within the meaning of Section 168(h)
of the Code.

 

(vi) Notwithstanding the foregoing, the representations and warranties set forth
in Section 4.1(i)(i), Section 4.1(i)(ii) and Section 4.1(i)(iii) hereof shall
not encompass or be applicable to any Tax or to any return relating to a Tax to
the extent that, under applicable Tax law, the Assets cannot be subjected to
Liens for such Tax and Purchasers cannot be liable for such Tax.

 

(j) Employee Benefit Plans. Neither the execution and delivery by such Seller of
this Agreement or the other Transaction Agreements to which such Seller shall be
a party, nor the consummation of the transactions contemplated hereby or
thereby, shall result in any liability to Purchasers under any “employee
benefits plans,” as defined in Section 3(3) of ERISA, or any pension,
retirement, profit sharing, deferred compensation, bonus, severance, vacation,
commission, incentive compensation (including cash, stock and option plans or
arrangements), life insurance, health and disability insurance, hospitalization
or other employee benefit plans, agreements or arrangements (including any
contracts or agreements with trustees, insurance companies or other Person
relating to any such employee benefit plans or arrangements) and the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”)) (whether
written or oral) established, maintained or contributed to by such Seller or any
ERISA Affiliate, or with respect to which such Seller or any

 

12



--------------------------------------------------------------------------------

ERISA Affiliate could have liability, in each case, with respect to the current
or former employees, directors, officers or consultants or other independent
contractors of the e^deltacom Business (the “Employee Benefit Plans”).

 

(k) Labor Matters. (i) Except as set forth in Section 4.1(k)(i) of the Sellers’
Disclosure Schedule, as of the date hereof, there are no (A) labor strikes,
disputes, slowdowns, representation or certification campaigns known to such
Seller with respect to the e^deltacom Business, work stoppages or other
concerted activities with respect to employees of such Seller, pending or, to
the knowledge of such Seller, threatened against or affecting the e^deltacom
Business, (B) grievance or arbitration proceedings, decisions, side letters,
letter agreements, letters of understanding or settlement agreements, in each
case, arising out of collective bargaining agreements to which such Seller is a
party or (C) to the knowledge of such Seller, activities or proceedings of any
labor union or employee association to organize any such employees.

 

(ii) Except as set forth in Section 4.1(k)(ii) of the Sellers’ Disclosure
Schedule, as of the date hereof, with respect to the e^deltacom Business, there
are no pending administrative matters with any federal, provincial, state or
local agencies regarding (A) violations or alleged violations of any federal,
provincial, state or local wage and hour law or any federal, provincial, state
or local law with respect to discrimination on the basis of race, color, creed,
national origin, religion or any other basis under such federal, provincial,
state or local law, (B) any claimed violation of Title VII of the 1964 Civil
Rights Act, as amended, (C) any allegation or claim arising out of Executive
Order 11246 or any other applicable order relating to governmental contractors
or state contractors or (D) any violation or alleged violation of the Age
Discrimination and Employment Act, as amended, or any other federal, provincial,
state or local statute or ordinance, or any other applicable laws with respect
to wages, hours, employment practices and terms and conditions of employment.

 

(iii) As of the date hereof, such Seller is not a party to or subject to, and is
not currently negotiating in connection with entering into, any collective
bargaining agreement or other contract or understanding with a labor union or
labor organization.

 

(l) Assigned Contracts. All Assigned Contracts are, as of the date hereof,
valid, binding and in full force and effect and are enforceable by IFN or ITC,
as applicable, in accordance with their respective terms, except as may be
limited by bankruptcy laws and other similar laws affecting creditors’ rights
generally and general principles of equity. Except as set forth in
Section 4.1(l) of the Sellers’ Disclosure Schedule, as of the date hereof,
neither Seller nor, to the knowledge of such Seller, any other party thereto, is
or is alleged to be in material violation of or in material default in respect
of, nor has there occurred any event or condition which (with or without notice
or lapse of time or both) would constitute a material violation of or material
default under, any material Assigned Contract. As of the date hereof, none of
the counterparties to any Assigned Contract has given notice of termination of
such Assigned Contract. Complete and correct copies of the top thirty
(30) Customer Contracts (excluding that of any Material Customer), based upon
monthly recurring charges as of June 1, 2005, have been provided to Purchasers.

 

(m) Financial and Other Performance Statements. Section 4.1(m) of the Sellers’
Disclosure Schedule sets forth true and accurate copies of (i) the unaudited
statements of operations of the e^deltacom Business for the fiscal year ended
December 31, 2004 and the six months ended June 30, 2005 (the “Operating
Financial Statements”) prepared in accordance with GAAP with the exceptions
noted within the attached Operating Financial Statements, (ii) the unaudited
details of

 

13



--------------------------------------------------------------------------------

certain selling, general and administrative expenses of the e^deltacom Business
for the six months ended June 30, 2005 (the “Detailed SG&A Breakdown”) prepared
in accordance with GAAP with the exceptions noted within the attached Detailed
SG&A Breakdown, (iii) a schedule of Working Capital as of June 30, 2005 (the
“June Working Capital Schedule”), and (iv) a summary of the invoiced charges and
credits and categorization of those charges and credits amongst services as
invoiced to customers of the e^deltacom Business in each of the months specified
in such summary (the “Invoice Summary”). The June Working Capital Schedule
fairly presents, in all material respects, the Working Capital as of June 30,
2005. The Invoice Summary fairly presents, in all material respects, a summary
of the invoiced charges and credits and categorization of those charges and
credits amongst services as invoiced to customers of the e^deltacom Business in
each of the months specified in the Invoice Summary.

 

(n) Environmental. Except as set forth in Section 4.1(n) of the Sellers’
Disclosure Schedule, to the knowledge of such Seller, as of the date hereof:

 

(i) there are no pending or, to the knowledge of such Seller, threatened
actions, suits, claims, legal proceedings or any other proceedings based on
Hazardous Materials or the Environmental Laws at the Real Property or otherwise
arising from either Sellers’ activities at the Real Property involving Hazardous
Materials;

 

(ii) to the knowledge of such Seller, there are no conditions, facilities,
procedures or any other facts or circumstances which could reasonably be
expected to give rise to claims, expenses, losses, liabilities, or governmental
action against Purchasers in connection with any Hazardous Materials present at
or disposed from the Real Property, from any Environmental Laws, or otherwise
arising from Sellers’ activities at the Real Property involving Hazardous
Materials;

 

(iii) to the knowledge of such Seller, neither polychlorinated biphenyls nor
asbestos-containing materials are present on or in the Real Property; and

 

(iv) such Seller does not operate any tanks, impoundments, vessels or other
containers used for the storage of Hazardous Substances on or below the surface
of the Real Property, the operation of which requires certification or licensure
by any governmental or regulatory agency.

 

(o) Absence of Changes. Except as set forth on Section 4.1(o) of the Sellers’
Disclosure Schedule and except as has not had and would reasonably not be
expected to have a Material Adverse Effect, from June 30, 2005 through the date
hereof, there has not been any transaction or occurrence in which either Seller,
with respect to the e^deltacom Business, has:

 

(i) incurred any obligations or liabilities of any nature other than items
incurred in the ordinary course of business consistent with past practice, or
increased (or experienced any change in the assumptions underlying or the
methods of calculating) any bad debt, contingency or other reserve, other than
in the ordinary course of its business consistent with past practice;

 

(ii) paid, discharged, or satisfied any claim, Lien, obligation, or liability
(whether absolute, accrued, contingent, and whether due or to become due), other
than the payment, discharge, or satisfaction in the ordinary course of business
consistent with past practice;

 

14



--------------------------------------------------------------------------------

(iii) written down or written up the value of any inventory (including
write-downs by reason of shrinkage or markdowns), determined as collectible any
accounts receivable or any portion thereof which were previously considered
uncollectible, or written off as uncollectible any accounts receivable under the
Customer Contracts and the Leases or any portion thereof, except for
write-downs, write-ups, and write-offs, none of which is material in amount, in
the ordinary course of business consistent with past practice;

 

(iv) waived any material claims or rights other than in the ordinary course of
business consistent with past practice;

 

(v) paid, loaned, distributed or advanced any amounts to, sold, transferred or
leased any properties or assets (real, personal or mixed, tangible or
intangible) to, purchased, leased, licensed, or otherwise acquired any
properties or assets from, or entered into any other agreement or arrangement
with any Employee, except for routine travel advances to Employees in the
ordinary course of business consistent with past practice;

 

(vi) sold, transferred or otherwise disposed of any of the rights or assets
primarily attributable to the e^deltacom Business that involved an amount in
excess of One Hundred Thousand Dollars ($100,000) in the aggregate, except in
the ordinary course of business consistent with past practice;

 

(vii) granted or incurred any obligation for any increase in the compensation of
any Employee (including, without limitation, any increase pursuant to any
Employee Benefit Plan), except for annual or more frequent increases to
Employees in the ordinary course of business consistent with past practice;

 

(viii) suffered any material damage, material destruction or material loss,
whether or not covered by insurance, affecting the Assets or the e^deltacom
Business;

 

(ix) leased, licensed or granted to any Person any material rights in or to the
Assets or the e^deltacom Business outside the ordinary course of business
consistent with past practice;

 

(x) received or become aware of any notice of termination or potential
termination of any material Assigned Contract;

 

(xi) entered into or consummated on behalf of the e^deltacom Business, except in
the ordinary course of business consistent with past practice, any contract,
commitment or transaction that involved, in any case, an amount in excess of One
Hundred Thousand Dollars ($100,000) in the aggregate;

 

(xii) materially amended any Assigned Contract other than in the ordinary course
of business consistent with past practice;

 

(xiii) made any change in any method of accounting or accounting principle,
practice or policy;

 

(xiv) experienced any labor union organizing activity, or any actual or
threatened employee strikes, work stoppages or lockouts, or received any
complaint by any of its Employees or by any federal, state or local government
regulator or agency with respect to any alleged material violation by a Seller
of any Laws governing labor standards, including, without limitation, wages,
safety standards, discrimination of any nature or sexual harassment;

 

15



--------------------------------------------------------------------------------

(xv) failed to replenish its inventories and supplies in a normal and customary
manner consistent with its prior practice, or made any purchase commitment of a
material amount in excess of the normal, ordinary and usual requirements of its
business or at any price materially in excess of the then current market price
available to Sellers, or made any material change in its selling, pricing,
advertising or personnel practices other than in the ordinary course of business
consistent with past practice;

 

(xvi) instituted, settled or agreed to settle any litigation, action or
proceeding before any governmental entity relating to it other than in the
ordinary course of business consistent with past practice, but not in any case
involving amounts in excess of Twenty-Five Thousand Dollars ($25,000)
individually or Fifty Thousand Dollars ($50,000) in the aggregate; or

 

(xvii) entered into any contract or agreement to do or engage in any of the
foregoing.

 

(p) Assigned Leases. Complete and correct copies of all Leases described in
Seller’s Disclosure Schedule 2.1(c) have been provided to Purchasers. All Leases
are, as of the date hereof, valid, binding and in full force and effect and are
enforceable by IFN or ITC, as applicable, in accordance with their respective
terms, except as may be limited by bankruptcy laws and other similar laws
affecting creditors’ rights generally and general principles of equity. Except
as set forth in Section 4.1(p) of the Sellers’ Disclosure Schedule, as of the
date hereof, neither Seller nor, to the knowledge of such Seller, any other
party thereto, is or is alleged to be in violation of or in default in respect
of, nor has there occurred any event or condition which (with or without notice
or lapse of time or both) would constitute a violation of or default under, any
such Lease. As of the date hereof, none of the counterparties to any Lease has
given notice of termination of such Lease.

 

4.2 Representations and Warranties of Purchasers. Each Purchaser represents and
warrants to each Seller as follows:

 

(a) Organization of Purchasers. Each Purchaser is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization and has the requisite power and authority to own, lease and operate
its properties, to conduct its business as it is presently being conducted, and
to enter into and perform its obligations under this Agreement and the other
Transaction Agreements.

 

(b) Authority; Validity and Binding Effect. (i) Each Purchaser has the corporate
power and authority to execute and deliver this Agreement and the other
Transaction Agreements, and to perform its obligations hereunder and thereunder,
and (ii) the execution, delivery and performance of this Agreement and the other
Transaction Agreements by each Purchaser have been duly authorized by all
necessary corporate actions of such Purchaser, and no further action is
necessary on the part of such Purchaser for such Purchaser to execute and
deliver this Agreement and to consummate and perform such Purchaser’s
obligations hereunder. This Agreement has been duly executed and delivered on
behalf of each Purchaser and the other Transaction Agreements shall have been
duly and validly executed and delivered by each Purchaser at or prior to the
Closing. Assuming this Agreement constitutes and the other Transaction
Agreements when executed and delivered at or prior to the Closing shall
constitute legal, valid and binding agreements of the other parties hereto

 

16



--------------------------------------------------------------------------------

and thereto, this Agreement constitutes a legal, valid and binding agreement of
each Purchaser, and each of the other Transaction Agreements when executed and
delivered prior to the Closing by each Purchaser shall constitute legal, valid
and binding agreements of each Purchaser, in each case, enforceable against each
Purchaser in accordance with their respective terms, except as the same may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar Laws affecting the enforcement of creditors’ rights generally and
general equitable principles, regardless of whether enforceability is considered
in a proceeding at law or in equity.

 

(c) Non-contravention. Neither the execution and delivery by any Purchaser of
this Agreement or the other Transaction Agreements, nor the consummation or
performance by any Purchaser of any of the transactions to be consummated or
performed by it under this Agreement or such other Transaction Agreements, shall
directly or indirectly (with or without notice or lapse of time): (i) violate or
constitute a breach of any provision of any Purchaser’s organizational
documents; (ii) violate any Laws applicable to any Purchaser, (iii) conflict
with, give rise to a right of acceleration or termination under, result in any
payment or benefit becoming due under, or result in a breach of or constitute
(with due notice or lapse of time or both) a default under, any note, indenture,
agreement, lease or other instrument to which any Purchaser is a party, or
(iv) result in the creation or imposition of any Lien upon any property or
assets of any Purchaser, except with respect to clauses (ii), (iii) and (iv) for
such violations, conflicts and Liens that would not reasonably be expected to
have a material adverse effect on the ability of Purchasers to pay the Purchase
Price, to perform its other obligations under this Agreement or to perform its
obligations under the other Transaction Agreements (a “Purchaser Material
Adverse Effect”).

 

(d) Funding. Purchasers have adequate funds available in an amount sufficient to
pay the Purchase Price and to consummate the transactions contemplated by this
Agreement.

 

(e) Consents and Approvals.

 

(i) The execution, delivery and performance by each Purchaser of this Agreement
do not and shall not require any action by or in respect of, consent or approval
of, or filing with, any governmental body, agency, official or authority.

 

(ii) No consent, waiver, agreement, approval, or authorization of any Person
(other than a governmental body, agency, official or authority) is required for
the execution, delivery and performance by any Purchasers of this Agreement.

 

(f) Ultimate Parent Entity. As of the date hereof, and at all times prior to the
Closing, e^Quality is and shall be the “ultimate parent entity” (as determined
in accordance with the HSR Act and the rules promulgated thereunder) of
Purchasers.

 

4.3 Brokers’ Fees. Each Party represents and warrants to the other Party that
except for Miller Buckfire & Co., LLC, whose fee shall be paid by the Sellers,
and Colliers Cauble & Co., whose fee shall be paid by Purchasers, there is no
investment banker, broker, finder or other intermediary which has been retained
by or is authorized to act on behalf of such Party who is or might be entitled
to any fee or commission from such Party or any of its Affiliates upon
consummation of the transactions contemplated by this Agreement. Other than the
fee payable to Colliers Cauble & Co., Sellers shall defend, indemnify and hold
Purchasers harmless from and against any and all damages, losses, liabilities,
claims and expenses, including reasonable attorneys’ fees, which may be asserted
as a result of any claims asserted against Purchasers by any broker or

 

17



--------------------------------------------------------------------------------

other person on the basis of any arrangements alleged to have been made by
Sellers with regard to the Assets or e^deltacom Business prior to the Closing
Date. Other than the fee payable to Miller Buckfire & Co., LLC, Purchasers shall
defend, indemnify and hold Sellers harmless from and against any and all
damages, losses, liabilities, claims and expenses, including reasonable
attorneys’ fees, which may be asserted as a result of any claims asserted
against Sellers by any broker or other person on the basis of any arrangements
alleged to have been made by Purchasers after the Closing Date. Each Seller
represents and warrants that all lease commissions with regard to the Assets and
e^deltacom Business have been paid to date.

 

ARTICLE V

COVENANTS

 

5.1 Conduct Prior to the Closing Date. Except as contemplated by this Agreement
(including the filing of the Declaration of Easement) or as set forth in
Section 5.1 of the Sellers’ Disclosure Schedule, or otherwise agreed by
Purchasers, from the date of this Agreement until the Closing Date or earlier
termination of this Agreement:

 

(a) Sellers shall use commercially reasonable efforts to (i) conduct the
e^deltacom Business in the ordinary course consistent with past practice,
(ii) maintain the Assets substantially in their current condition, ordinary wear
and tear excepted, (iii) preserve the goodwill of the suppliers and customers of
the e^deltacom Business and (iv) maintain the current insurance coverage for the
Assets consistent with past practice.

 

(b) Each Seller shall not do any of the following with respect to the e^deltacom
Business or the Assets, without the prior written consent of Purchasers (which
consent shall not be unreasonably withheld, conditioned or delayed):

 

(i) sell, assign, lease or otherwise transfer or dispose of any Assets, other
than in the ordinary course of business consistent with past practice;

 

(ii) with respect to any Employee, enter into any employment, labor or union
contract, any professional service contract not terminable at will, or any
bonus, pension, insurance, profit sharing, incentive, deferred compensation,
severance pay, retirement, hospitalization, employee benefit, or other similar
plan, in each case other than consistent with past practice relating to
employees of Sellers or pursuant to plans, commitments or arrangements in effect
as of the date hereof; or increase the compensation payable or to become payable
to any Employee (other than increases in salary and wages in the ordinary course
of business consistent with past practice relating to employees of Sellers), or
pay or arrange to pay any bonus payment to any Employee (other than the payment
of accrued and earned but unpaid bonuses incurred in the ordinary course of
business consistent with past practice relating to employees of Sellers);

 

(iii) enter into any material contract or agreement primarily relating to the
e^deltacom Business, or renew, extend, amend, alter, modify or otherwise change
in any material respect any of the Assigned Contracts; provided that Sellers
shall be permitted, without Purchasers’ prior consent, to enter into new
contracts, agreements or purchase orders with parties other than Sellers or an
Affiliate of Sellers primarily relating to the e^deltacom Business in the
ordinary course of business consistent with past practice, so long as such new
contracts, agreements or purchase orders do not involve payments or obligations
that would be an Assumed Liability pursuant to Section 2.6(a)(iii) in excess of
One Hundred Thousand Dollars ($100,000) in the aggregate (the

 

18



--------------------------------------------------------------------------------

“Additional Agreements”); provided, further, that Sellers shall obtain the
consent of Purchasers (which consent shall not be unreasonably withheld,
conditioned or delayed) with regard to any new contract, agreement or obligation
between Sellers and an Affiliate of Sellers primarily relating to the e^deltacom
Business; or

 

(iv) agree or commit to do any of the foregoing.

 

5.2 Access to Assets and Information. From the date of this Agreement until the
Closing Date or earlier termination of this Agreement, Sellers shall afford to
Purchasers and their representatives during normal business hours and with
reasonable prior notice, reasonable access to the Assets and Employees and
Sellers’ books and records with respect thereto for the purpose of review and
inspection. Any access granted to Purchasers and their representatives under
this Section 5.2 shall not be exercised in any way which would unreasonably
interfere with the normal operations, business or activities of either Seller.
Notwithstanding the foregoing, Purchasers shall not have access to personnel
records of Sellers relating to individual performance or evaluation records,
medical histories or other information which in such Seller’s good faith opinion
is sensitive or the disclosure of which could subject either Seller to risk of
liability. From the date hereof until the Closing or earlier termination of this
Agreement, each Party shall furnish to the other Parties copies of any notices,
documents, requests, court papers or other materials received from any
governmental agency or third party with respect to the transactions contemplated
by this Agreement.

 

5.3 Payment of Expenses. Purchasers and each Seller shall bear their own
expenses incurred in connection with the transactions contemplated by this
Agreement, including all fees and expenses of agents, representatives, counsel
and accountants engaged by it, whether or not the Closing shall occur.

 

5.4 Further Assurances. Each of the Parties shall execute and deliver such
documents and other papers and take such further action as may be reasonably
required to carry out the provisions of this Agreement and the other Transaction
Agreements and to make effective the transactions contemplated hereby and
thereby.

 

5.5 Taxes.

 

(a) Sellers shall bear, pay, and indemnify Purchasers against all applicable
real estate ad valorem taxes for all years prior to and including calendar year
2005, sales, transfer and/or use Taxes (including any related penalties and
interest), payable in connection with the transactions contemplated by this
Agreement. Sellers shall be responsible for remitting all such real estate ad
valorem taxes, sales, transfer and/or use Taxes to the appropriate governmental
authorities except in cases where applicable Law dictates that Purchasers have
the requirement to bill and remit such Taxes (in which case Sellers shall pay to
Purchasers the amount of such Taxes so that Purchasers may remit such Taxes to
the appropriate governmental authority in a timely manner). To account for the
apportionment of applicable real estate ad valorem taxes between Sellers and
Purchasers for calendar year 2005, (i) if the Closing occurs prior to
September 1, 2005, the Initial Purchase Price shall be increased by an amount
equal to $860 times the number of days that the Closing occurs prior to
September 1, 2005 or (ii) if the Closing occurs after September 1, 2005, the
Initial Purchase Price shall be decreased by an amount equal to $860 times the
number of days that the Closing occurs after September 1, 2005 provided that the
Initial Purchase Price shall not be decreased by more than $105,000 pursuant to
this Section 5.5(a).

 

(b) [Intentionally omitted.]

 

19



--------------------------------------------------------------------------------

(c) Purchasers shall prepare and file (or cause to be prepared and filed) in a
timely manner any Tax Returns related to the e^deltacom Business that are
required to be filed after the Closing Date. Prior to the filing of any such Tax
Return for any Pre-Closing Tax Period or any Straddle Period, Purchasers shall
deliver a draft of such Tax Return prepared in accordance with past custom and
practice of Sellers at least thirty (30) days before the due date (after giving
effect to any applicable valid extension) on which such Tax Return is required
to be filed. With respect to such Tax Returns for Pre-Closing Tax Periods or
Straddle Periods, Purchasers will incorporate thereon any reasonable comments
provided in writing by Sellers given within fifteen (15) days after Purchasers
provide such Tax Returns.

 

5.6 Consents and Approvals; Commercially Reasonable Efforts.

 

(a) Each Party shall use reasonable best efforts to obtain all necessary
consents and approvals of all Persons and governmental authorities to the
consummation of the transactions contemplated by this Agreement and to fulfill
all other applicable covenants and Closing conditions. Each of Sellers and
Purchasers shall use their reasonable best efforts in good faith to take or
cause to be taken all actions and to do, or cause to be done, all things
necessary, proper or advisable to ensure that the conditions set forth in
Article VI are satisfied and to consummate and make effective the transactions
contemplated by this Agreement as soon as practicable insofar as such matters
are within its respective control. Purchasers agree that with respect to
Purchasers’ closing condition in Section 6.3(c), “reasonable best efforts” shall
include Purchasers and Affiliates of Purchasers providing financial information
reasonably requested by any Material Customer and offering to any Material
Customer that the fee simple interest in the Real Property and Conveyed
Improvements conveyed to Purchasers hereunder shall remain liable to such
Material Customer under the Lease to the same extent as currently is the case
for Sellers.

 

(b) Nothing in this Section 5.6 shall require any Party or any of their
Affiliates (including ITCD) to sell, hold separate or otherwise dispose of or
conduct their business in a specified manner, or agree to sell, hold separate or
otherwise dispose of or conduct their business in a specified manner, or permit
the sale, holding separate or other disposition of any assets or the conduct of
their business in a specified manner, whether as a condition to obtaining any
approval from a governmental entity or any other Person or for any other reason.

 

(c) With respect to all Customer Contracts, Sellers will send to each customer a
notice of the assignment to Purchasers contemplated by the terms of this
Agreement of the relevant Customer Contract (a “Customer Notice”) as promptly as
practicable after execution of this Agreement. Sellers will send each Customer
Notice to the addressee for receipt of notices specified in the applicable
Customer Contract. Sellers will provide a copy of each Customer Notice to
Purchasers. Such Customer Notices will be substantially in the form attached
hereto as Exhibit O unless otherwise agreed by the Parties. If any customer that
receives a Customer Notice provides written notice to Sellers within twenty
(20) days after receipt of such Customer Notice that, under the relevant
Customer Contract, such customer objects to the proposed assignment of the
Customer Contract to Purchasers (an “Objecting Customer”), (i) Sellers will
promptly provide notice of such Objecting Customers to Purchasers and
(ii) Sellers and Purchasers shall cooperate and use commercially reasonable
efforts to obtain a written consent to assignment from the Objecting Customer
prior to the Closing Date. If a written consent to assignment is not obtained
from an Objecting Customer prior to the Closing Date, from and after Closing,
Sellers and Purchasers will cooperate to effect alternative arrangements with
respect to such Objecting Customer in accordance with Section 5.11.

 

20



--------------------------------------------------------------------------------

(d) Nothing in this Section 5.6 shall limit a Party’s rights to terminate this
Agreement pursuant to Article VIII.

 

5.7 Employees.

 

(a) On the Closing Date, each Seller shall terminate the employment of each
individual who is an employee of such Seller on the Closing Date and whose name
is listed on Section 5.7 of the Sellers’ Disclosure Schedule (collectively, the
“Employees”), which Employees represent all employees of the e^deltacom
Business. Purchasers may, but are not required to extend offers of employment to
any Employee. Except as specifically provided in this Agreement, nothing in this
Agreement shall (i) prevent Purchasers from altering the terms, salary, wages or
benefits after the Closing of any Employee who accepts such offer of employment
(each, a “Hired Employee”) or (ii) create any obligation on the part of
Purchasers to continue the employment of any Hired Employee for any definite
period of time following the Closing. The Parties acknowledge that each Seller
has heretofore disclosed to Purchasers the levels of compensation and employee
benefits made available to the Employees by such Seller.

 

(b) Sellers shall bear the entire cost and expense of all workers’ compensation
claims made by the Employees before, on or after the Closing Date relating to
events or circumstances occurring on or prior to the Closing Date. Purchasers
shall bear the entire cost and expense of all workers’ compensation claims made
by the Hired Employees on or after the Closing Date arising from events or
circumstances occurring after the Closing Date.

 

(c) Purchasers shall indemnify, defend and hold harmless Sellers and its
Affiliates from and against all Damages with respect to the termination of a
Hired Employee’s employment after the Closing Date. Sellers shall indemnify,
defend and hold harmless Purchasers and its Affiliates from and against all
Damages with respect to the termination of a Hired Employee’s employment on or
before the Closing Date.

 

(d) Sellers shall not take any action or fail to take any action with respect to
any employees of the e^deltacom Business that shall give rise to any liability
of Purchasers under the Workers Adjustment and Retraining Notification Act
(“WARN Act”), or any similar state or local Law, rule or regulation. Sellers
shall be responsible for any WARN Act notices required or any notices required
under similar state or local law and shall hold Purchasers harmless for any
resulting WARN Act violation or any violation under similar state or local law;
provided, however that Purchasers will be fully responsible for WARN Act or
similar notices that might become necessary after the Closing Date relating to
Hired Employees and shall hold Sellers harmless for any resulting WARN Act
violation or any violation under similar state or local law.

 

5.8 Public Announcements. Sellers and Purchasers shall at all times consult with
each other before issuing any press release or otherwise making any public
statement with respect to the transactions contemplated by this Agreement and
shall not issue any press release or make any such public statement prior to
obtaining the approval of the other Party; provided, however, that such approval
shall not be required where such release or announcement is required by
applicable Law. Without limiting the generality of the foregoing, ITCD shall be
entitled to file one or more Current Reports on Form 8-K with the Securities and
Exchange Commission which shall describe this

 

21



--------------------------------------------------------------------------------

Agreement and the transactions contemplated hereby. ITCD and Purchasers shall
also be entitled to issue one or more mutually agreeable joint press releases
which shall describe this Agreement and the transactions contemplated hereby.
Except as required by Law (including, without limitation, federal securities
laws and the rules and regulations thereunder) or, for so long as securities of
ITCD are listed on the Nasdaq National Market System or SmallCap Market System
of the Nasdaq Stock Market, Inc., the Nasdaq Marketplace Rules, or the rules and
regulations of any other principal securities exchange, interdealer quotation
system or other securities market on which securities of ITCD are then traded,
neither ITCD or an Party shall issue any other press release or make any other
public statement or public announcement regarding this Agreement or the
transactions contemplated hereby, without the prior written consent of (i) ITCD,
if such press release is to be issued or such public statement or public
announcement is to be made by Purchasers or (ii) by Purchasers, if such press
release is to be issued or such public statement or public announcement is to be
made by Sellers or any of their Affiliates (including ITCD).

 

5.9 Confidentiality Agreement. The Confidentiality Agreement shall remain in
full force and effect following the execution of this Agreement until the
Closing, unless terminated as described therein, and is hereby incorporated
herein by reference and shall constitute a part of this Agreement for all
purposes.

 

5.10 Confidentiality; Access to Information.

 

(a) After Closing, Sellers and their Affiliates shall hold, and shall use their
commercially reasonable efforts to cause their respective officers, directors,
employees, accountants, counsel, consultants, advisors and agents to hold, in
confidence, unless compelled to disclose by judicial or administrative process
or by other requirements of Law, all confidential documents and information
concerning the e^deltacom Business, except to the extent that such information
can be shown to have been (i) in the public domain through no fault of Sellers
or their Affiliates or (ii) later lawfully acquired by Sellers or their
Affiliates from sources other than those related to Sellers prior ownership of
the e^deltacom Business. The obligation of Sellers and their Affiliates to hold
any such information in confidence shall be satisfied if they exercise the same
care with respect to such information as they would take to preserve the
confidentiality of their own similar information.

 

(b) For a period of seven (7) years from and after the Closing Date, Sellers
shall afford to Purchasers and their agents, at Purchasers’ cost and expense,
reasonable access during normal business hours to Sellers’ books of account,
financial and other records (including accountants’ work papers), information,
employees and auditors to the extent necessary in connection with any audit,
investigation, dispute or litigation relating to the operation of the e^deltacom
Business prior to the Closing Date.

 

(c) For a period of seven (7) years from and after the Closing Date, Purchasers
shall afford to Sellers and their agents, at Seller’s cost and expense,
reasonable access during normal business hours to Purchasers’ books of account,
financial and other records (including accountants’ work papers), information,
employees and auditors to the extent necessary in connection with any audit,
investigation, dispute or litigation relating to the operation of the e^deltacom
Business prior to the Closing Date.

 

5.11 Nonassignable Contracts. Notwithstanding anything set forth herein to the
contrary, no Assigned Contracts, properties, rights or other Assets shall be
deemed sold, transferred

 

22



--------------------------------------------------------------------------------

or assigned to Purchasers pursuant to this Agreement if the attempted sale,
transfer or assignment thereof to Purchasers without the consent or approval of
another party or governmental authority would be ineffective or would constitute
a breach of contract or a violation of any Law or would in any other way
materially and adversely affect the rights of Sellers (or Purchasers as
transferee or assignee) and such consent or approval is not obtained on or prior
to the Closing Date. In such case, to the extent possible: (i) the beneficial
interest in or to such Contracts, properties or other Assets (collectively, the
“Beneficial Rights”) shall in any event pass as of the Closing Date to
Purchasers pursuant to this Agreement and (ii) Purchasers shall assume or
discharge the liabilities of Sellers under such Beneficial Rights (the “Retained
Liabilities”) as agent for Sellers, and Sellers shall act as Purchasers’ agent
in receipt of any benefits, rights or interests received from the Beneficial
Rights and in discharging any Retained Liabilities. Purchasers and Sellers shall
use reasonable efforts (and bear their respective costs) without payment of any
fees, penalties or other amounts to any third party to obtain or secure consents
or approvals for the contracts, properties, rights or other Assets that may be
necessary to effect the legal and valid sale, transfer or assignment of Assigned
Contracts, properties, rights or other Assets underlying the Beneficial Rights
and Retained Liabilities. Purchasers and Sellers shall make or complete such
transfers as soon as reasonably practicable and cooperate with each other in any
other reasonable arrangement designed to provide for Purchasers the Beneficial
Rights including enforcement at the cost and for the account of Purchasers of
any and all rights of Sellers against the other party thereto, and to provide
for the discharge by Purchasers of Retained Liability under such Assigned
Contracts, properties or other Assets.

 

5.12 Investigation.

 

(a) Purchasers acknowledge and agree that (i) they have made their own inquiry
and investigation into, and, based thereon, have formed an independent judgment
concerning, the e^deltacom Business, the Assets and the Assumed Liabilities,
(ii) neither Sellers nor any of their directors, officers, employees, agents,
stockholders, Affiliates, consultants, counsel, accountants, or representatives
makes any representation or warranty, either express or implied, as to the
accuracy or completeness of any of the information provided or made available to
Purchasers or their agents or representatives and (iii) it shall not assert any
claim (whether in contract or tort, under federal or state securities laws or
otherwise) against Sellers or any of their directors, officers, employees,
agents, stockholders, Affiliates, consultants, counsel, accountants or
representatives, or hold Seller or any such Persons liable for any inaccuracies,
misstatements or omissions with respect to information (other than, with respect
to Sellers, the representations and warranties contained in this Agreement)
furnished by Sellers or any such Persons concerning Sellers.

 

(b) In connection with Purchasers’ investigation of the e^deltacom Business and
the Assets, Purchasers have received from Sellers certain financial reports,
estimates, projections and other forecasts for the e^deltacom Business, and
certain plan and budget information. Purchasers acknowledge that there are
uncertainties inherent in attempting to make such financial reports, estimates,
projections, forecasts, plans and budgets, that Purchasers are familiar with
such uncertainties, that Purchasers are taking full responsibility for making
its own evaluation of the adequacy and accuracy of all financial reports,
estimates, projections, forecasts, plans and budgets so furnished to it, and
that Purchasers shall not assert any claim against Sellers or any of its
respective directors, officers, employees, agents, stockholders, Affiliates,
consultants, counsel, accountants, investment bankers or representatives, or
hold any such Persons liable, with respect thereto. Accordingly, other then the
representations made to Purchasers under Section 4.1(m) and Section 4.1(m) of
Sellers’ Disclosure Schedule, Sellers make no representation or warranty with
respect to any financial reports, estimates, projections, forecasts, plans or
budgets referred to in this Section 5.12.

 

23



--------------------------------------------------------------------------------

5.13 e^deltacom Name. Sellers hereby grant Purchasers an irrevocable, exclusive,
royalty-free license to use the name “e^deltacom” solely in connection with the
conduct of the e^deltacom Business for a period of three (3) years from and
after the Closing Date. Such license shall not be assigned or sublicensed,
directly or indirectly, by Purchasers, whether by operation of law or otherwise,
without the prior written consent of Sellers. Each Seller hereby agrees that it
shall not use, without the prior written consent of Purchasers, the “e^deltacom”
name in the conduct of the business operations of such Seller for a period of
forty-two (42) months from and after the Closing Date, except as such use may be
reasonably required in connection with the conveyance of the Assets hereunder or
as otherwise required by applicable law.

 

5.14 Collection of Dinix Fees. From the date of this Agreement until June 30,
2007, Sellers shall use commercially reasonable efforts, at their own expense,
to collect any unpaid invoices, termination fees and/or other amounts that may
be owed to Sellers pursuant to the Dinix Agreement (the “Dinix Fees”). Upon
written request from Purchasers, Sellers shall provide reasonable to access to
information (other than information protected by attorney-client privilege)
regarding Sellers’ collection efforts with respect to the Dinix Fees. No
settlement or compromise with respect to the Dinix Fees may be made by Sellers
without the prior written consent of the Purchasers (which consent shall not be
unreasonably withheld, conditioned or delayed). Upon actual receipt of the Dinix
Fees, Sellers shall be obligated to pay Purchasers within thirty (30) days an
amount equal to (a) the amount of the Dinix Fees collected less all of Sellers’
costs and expenses incurred in connection with the collection of the Dinix Fees
(including court costs and reasonable fees and disbursements for counsel,
consultants and expert witnesses), multiplied by (b) (i) the number of whole
months after the Closing to which Dinix Fees are attributable, over
(ii) twenty-seven (27), which number represents the total number of months to
which Dinix Fees are attributable. If Sellers have not collected the Dinix Fees
by June 30, 2007, and if consummation of any applicable litigation is not
imminent, then at Purchasers’ request, Sellers shall transfer the rights to
collect the Dinix Fees to Purchasers.

 

5.15 Property Inspection. Purchasers shall have reasonable access to the Assets
for the purpose of conducting surveys, architectural, engineering, geotechnical,
and environmental inspections and tests and any other inspections, studies, or
tests reasonably required by Purchasers, all at Purchasers’ sole expense. If any
inspection or test disturbs the Real Property or the Conveyed Improvements,
Purchasers will (at their sole expense) restore the Real Property and the
Conveyed Improvements as soon as reasonably possible to the same condition as
existed prior to any such inspection or test. Notwithstanding anything to the
contrary in this Agreement, Purchasers will not do, or cause or direct to be
done, any subsurface testing or boring, or any testing of subsurface water, or
any coring, boring or other intrusive testing, or any other inspection of or
entry upon the Real Property or the Conveyed Improvements without first
obtaining Sellers’ prior written consent which Sellers may give or withhold in
its absolute discretion. Each Purchaser hereby indemnifies Sellers, and agrees
to defend and hold Sellers harmless, from and against any and all claims,
losses, damages and liabilities that may be asserted against or incurred by
Sellers for or in connection with any injuries or damage to any persons or
property, which directly or indirectly are caused by or result from any entry,
inspection, testing or other action done or caused or directed to be done by any
Purchaser or its representatives or contractors. Purchasers agree to cause all
parties entering the Real Property and the Conveyed Improvements at Purchasers’
instance to maintain adequate and appropriate insurance to cover risks of the
type described herein and, upon Sellers’ request, to deliver to Sellers evidence
establishing to Sellers’ reasonable satisfaction that adequate and appropriate
insurance to cover risks of the types described herein is being maintained.

 

24



--------------------------------------------------------------------------------

5.16 Assigned Contracts; Permits.

 

(a) Complete and correct copies of each Assigned Contract described in Sellers’
Disclosure Schedules 2.1(f)(i), 2.1(f)(ii), 2.1(f)(iii) and 2.1(f)(iv) will be
provided to Purchasers no later than August 15, 2005.

 

(b) A complete and correct list of all permits, certifications and licenses
maintained by Sellers primarily related to the e^deltacom Business that are
required by any governmental authority (other then such permits, certifications
or licenses which, if not maintained by Sellers, would not have a material
adverse impact on the e^deltacom Business) will be provided to Purchasers no
later than August 15, 2005.

 

ARTICLE VI

CONDITIONS

 

6.1 Conditions to the Obligations of Each Party. The obligations of the Parties
to consummate the Closing are subject to the satisfaction or waiver at or prior
to the Closing of the following conditions:

 

(a) no provision of any applicable law or regulation and no judgment,
injunction, order or decree shall prohibit or restrain the consummation of the
Closing; provided, however, that each Party shall use its respective reasonable
best efforts to have any such judgment, order, decree or injunction vacated;

 

(b) there shall not be instituted or pending any action or proceeding by any
government or governmental authority or agency, challenging or seeking to make
illegal, to delay materially or otherwise directly or indirectly to restrain or
prohibit the consummation of the Closing or seeking to obtain damages or
otherwise directly or indirectly relating to the transactions contemplated by
this Agreement;

 

(c) [intentionally omitted]; and

 

(d) the consent and approval from the secured creditors of Sellers and Sellers’
Affiliates to the transactions contemplated under this Agreement that has been
given under the agreements listed on Section 6.1(d) of the Sellers’ Disclosure
Schedule shall not have been revoked.

 

6.2 Conditions to Obligation of Sellers. The obligation of Sellers to effect the
Closing is subject to the satisfaction or waiver of the following conditions:

 

(a) Each of the representations and warranties of Purchasers contained in this
Agreement shall have been true and correct as of the date hereof and shall be
true and correct as of the Closing Date, with the same force and effect as if
made as of the Closing Date, other than such representations and warranties as
are made as of another date, which shall be true and correct as of such date,
except, in each case, where the failure to be so true and correct (without
giving effect to any limitation as to “materiality” or “Purchaser Material
Adverse Effect” set forth therein) would not have a Purchaser Material Adverse
Effect;

 

25



--------------------------------------------------------------------------------

(b) Purchasers, individually and collectively, shall have performed in all
material respects all covenants and agreements required to be performed by it
under this Agreement on or prior to the Closing Date;

 

(c) Purchasers shall have delivered to Sellers a certificate, dated as of the
Closing Date and signed by the managing member of each Purchaser, to the effect
that the conditions set forth in Section 6.2(a) and Section 6.2(b) have been
satisfied;

 

(d) Purchasers shall have delivered to Sellers the Purchase Price and all
contracts, agreements, instruments and documents required to be delivered by
Purchasers to Sellers pursuant to Section 3.3; and

 

(e) On or prior to the Closing Date and prior to the recordation of the Limited
Warranty Deed, a Declaration of Easement with respect to Sellers’ fiber optic
conduit, facilities, equipment and elements running in and out of the Data
Center Facility, substantially in the form attached as Exhibit P (the
“Declaration of Easement”), shall be properly recorded in the land records of
Gwinnett County, Georgia.

 

6.3 Conditions to Obligation of Purchasers. The obligation of Purchasers to
effect the Closing is subject to the satisfaction or waiver by Purchasers of the
following conditions:

 

(a) Each of the representations and warranties of Sellers contained in this
Agreement shall have been true and correct as of the date hereof and shall be
true and correct as of the Closing Date, with the same force and effect as if
made as of the Closing Date, other than such representations and warranties as
are made as of another date, which shall be true and correct as of such date,
except, in each case, where the failure to be so true and correct (without
giving effect to any limitation as to “materiality” or “Material Adverse Effect”
set forth therein) would not have a Material Adverse Effect;

 

(b) Sellers shall have delivered to Purchasers all contracts, agreements,
instruments and documents required to be delivered by Sellers to Purchasers
pursuant to Section 3.2;

 

(c) Subject to Section 5.6(a), Sellers shall have obtained from any Material
Customer a Tenant Estoppel Certificate and a Subordination and Non Disturbance
Agreement substantially in the forms attached as Exhibit L-1 and Exhibit L-2;

 

(d) The aggregate monthly recurring revenue earned from the Consenting Customers
for the last full month preceding the date of this Agreement shall constitute at
least seventy-five percent (75%) of the aggregate monthly recurring revenue
earned from all customers of the e^deltacom Business (excluding any Material
Customer);

 

(e) Subject to the remainder of this Section 6.3(e), there shall not have
occurred any damage, loss or destruction of the Real Property or Conveyed
Improvements or any part thereof, in an amount equal to Two Hundred Thousand
Dollars ($200,000) or more, by fire or other casualty, or through condemnation
or sale in lieu. In the event such damage, loss or destruction occurs prior to
Closing of the transactions contemplated hereby, Sellers may elect to cure such
damage, loss or destruction by providing notice to Purchasers within five
(5) days after such damage, loss or destruction, which notice shall include the
estimated time to repair such damage, loss or destruction.

 

26



--------------------------------------------------------------------------------

If (i) Sellers do not elect to cure such damage, loss or destruction, (ii) the
estimated time to repair is greater than one hundred eighty days (180) days,
(iii) any Material Customer has provided notice of its intent to terminate its
Lease as a result of such damage, loss or destruction, or (iv) such damage, loss
or destruction has a Material Adverse Effect on the e^deltacom Business,
Purchasers shall, at their option, elect one of the following:

 

(A) To terminate this Agreement and receive refund of the Deposit from the
Deposit Escrow Agent; or

 

(B) To close the transactions contemplated hereby and take an assignment of and
receive in cash or by assignment, Sellers’ rights to all insurance or
condemnation proceeds payable as a result of such casualty loss or condemnation,
and receive a credit against the Initial Purchase Price due at Closing in the
amount of any deductible applicable to such insurance coverage, or, if such
proceeds are not made available by the holder or holders of any indebtedness
secured by liens against the Real Property or Conveyed Improvements, to receive
a credit against and deducted from the Initial Purchase Price in the amount of
such casualty loss or condemnation proceeds retained by the holder or holders of
said indebtedness, together with any deductible amount applicable thereto. If
Purchasers elect to proceed hereunder then Purchasers shall have the right to
settle any claim with the applicable insurance company or condemning authority.
Other than receiving a credit against the Initial Purchase Price due at Closing
as provided in this section, there shall be no reduction in the Purchase Price
by reason of such damage or condemnation;

 

(f) Sellers, individually and collectively, shall have performed in all material
respects all other covenants and agreements required to be performed by it under
this Agreement on or prior to the Closing Date; and

 

(g) Sellers shall have delivered to Purchasers a certificate, dated as of the
Closing Date and signed by a duly authorized officer of each Seller, to the
effect that the conditions set forth in Sections 6.3(a) and Section 6.3(f)
hereof have been satisfied.

 

ARTICLE VII

INDEMNIFICATION

 

7.1 Survival. The representations and warranties of Sellers and Purchasers
contained in this Agreement shall survive for a period of one year from and
after the Closing Date. No covenants or agreements of the Parties contained in
this Agreement shall survive Closing, except that covenants or agreements that
contemplate or may involve actions to be taken or obligations in effect after
Closing shall survive in accordance with their terms. Notwithstanding anything
to the contrary, any representation, warranty or covenant which is the subject
of a claim which is asserted in writing after the Closing Date within the
survival period specified in this Section 7.1 shall survive with respect to such
claim or dispute until final resolution thereof.

 

7.2 Indemnification by Sellers. Sellers, jointly and severally, agree to
indemnify and hold harmless Purchasers from and against any and all Damages
incurred or suffered by Purchasers to the extent caused by:

 

(a) any material breach of any representation or warranty made by Sellers in
this Agreement or in any Schedule attached hereto or in any certificate
delivered by Sellers to Purchaser pursuant to this Agreement;

 

27



--------------------------------------------------------------------------------

(b) any material breach of any covenant or agreement on the part of Sellers
contained in this Agreement;

 

(c) any failure to pay, perform or discharge any duties, debts, liabilities or
obligations of the e^deltacom Business incurred prior to Closing or arising from
any matter or event occurring prior to Closing, except for the Assumed
Liabilities; and

 

(d) any non-compliance by Sellers with any applicable bulk sales laws.

 

7.3 Indemnification by Purchasers. Purchasers, jointly and severally, agree to
indemnify and hold harmless Sellers from and against any and all Damages
incurred or suffered by Sellers to the extent caused by:

 

(a) any material breach of any representation or warranty made by Purchasers in
this Agreement or in any Schedule attached hereto or in any certificate
delivered by Purchasers to Sellers pursuant to this Agreement;

 

(b) any material breach of any covenant or agreement on the part of Purchasers
contained in this Agreement; and

 

(c) any failure to pay, perform or discharge any Assumed Liabilities.

 

7.4 Procedures.

 

(a) In the event that a Party (the “Indemnified Party”) shall assert any claim
which could give rise to a right to indemnification pursuant to Section 7.2 or
Section 7.3 from the other Party (the “Indemnifying Party”), the Indemnified
Party shall within a reasonable time after learning of such claim notify the
Indemnifying Party of such claim, and shall extend to the Indemnifying Party the
opportunity to compromise or defend against such claim, at the Indemnifying
Party’s sole expense and by its own legal counsel. The Indemnified Party agrees
to cooperate fully with the Indemnifying Party and its counsel in the compromise
or defense against any such asserted claim. In connection with the defense of
any claim, each party shall make available to the party controlling the defense
any books, records or other documents within its control that are necessary or
appropriate for such defense. No effort to recover Damages related to such claim
shall be made by the Indemnified Party pursuant to Section 7.2 or Section 7.3
while such defense is still being made until the earlier of (i) the resolution
of said claim by the Indemnifying Party with the claimant, or (ii) the
termination of the defense by the Indemnifying Party against such claim. The
Indemnified Party shall, at its option and expense, have the right to
participate in any defense undertaken by the Indemnifying Party with legal
counsel of its own selection. No settlement or compromise of any claim which may
result in Damages may be made by the Indemnifying Party without the prior
written consent of the Indemnified Party (which consent shall not be
unreasonably withheld, conditioned or delayed) unless prior to such settlement
or compromise the Indemnifying Party acknowledges in writing its obligation to
pay in full the amount of the settlement or compromise and all associated
expenses.

 

28



--------------------------------------------------------------------------------

(b) If an Indemnified Party asserts the existence of any claim which could give
rise to a right to indemnification pursuant to Section 7.2 or Section 7.3, the
Indemnified Party shall give written notice to the Indemnifying Party of the
nature and amount of the claim asserted. If the Indemnifying Party, within a
period of thirty (30) days after the receipt of such notice by the Indemnified
Party, shall give written notice to the Indemnifying Party announcing such
party’s intention to contest such assertion of the Indemnified Party, then the
contested assertion of such claim shall be settled by arbitration to be held in
Atlanta, Georgia in accordance with the commercial arbitration rules of the
American Arbitration Association then applicable. The determination of the
arbitrator(s) shall be delivered in writing to the Parties and shall be final,
binding and conclusive upon all of the Parties hereto, and the amount of the
Damages, if any, determined to exist by the arbitrator(s) shall be deemed
established.

 

(c) The Indemnified Party and the Indemnifying Party may agree in writing, at
any time, as to the existence and amount of Damages, and, upon the execution of
such agreement such Damages shall be deemed established.

 

(d) The Indemnifying Party agrees to pay in cash the amount of each finally
established claim for Damages under Section 7.2 or Section 7.3 to the
Indemnified Party within five (5) Business Days after the establishment thereof
in accordance with this Section 7.4. Any amounts not paid by Sellers when due
under this Section 7.4(d) shall bear interest from the due date thereof until
the date paid at a rate equal to two percent (2%) per annum.

 

7.5 Limitations on Indemnification Obligations.

 

(a) Sellers shall have no obligation or liability to Purchasers pursuant to
Section 7.2(a) or Section 7.2(b) of this Agreement, except to the extent that
the aggregate amount of Damages incurred or suffered by Purchasers which Sellers
are otherwise responsible for under such Sections exceeds Two Hundred Fifty
Thousand Dollars ($250,000) (the “Deductible”), at which time Purchasers shall
be entitled to assert claims against Sellers for Damages in excess of, but
excluding, the Deductible; provided, however, that the maximum liability of
Seller for all claims by Purchasers under Section 7.2(a) and Section 7.2(b) of
this Agreement together shall not in any case exceed Three Million Dollars
($3,000,000) in the aggregate (the “Cap”).

 

(b) Purchasers shall have no obligation or liability to Seller pursuant to
Section 7.3(a) or Section 7.3(b) of this Agreement, except to the extent that
the aggregate amount of Damages incurred or suffered by Sellers which Purchasers
are otherwise responsible for under such Sections exceeds the Deductible, at
which time Sellers shall be entitled to assert claims against Purchasers for
Damages in excess of, but excluding, the Deductible; provided, however, that the
maximum liability of Purchasers for all claims by Sellers under Section 7.3(a)
and Section 7.3(b) of this Agreement, together, shall not in any case exceed the
Cap.

 

7.6 Indemnification Payment Adjustments. The amount of any Damages for which
indemnification is provided under this Article VII shall be reduced by the
insurance proceeds received and any other amount recoverable by the Indemnified
Party with respect to any Damages. If any Indemnified Party shall have received
any payment pursuant to this Article VII with respect to any Damages and shall
subsequently have received insurance proceeds or other amounts with respect to
such Damages, then such Indemnified Party shall pay to the Indemnifying Party an
amount equal to the difference (if any) between (a) the sum of the amount of
those insurance proceeds or other

 

29



--------------------------------------------------------------------------------

amounts received and the amount of the payment by such Indemnifying Party
pursuant to this Article VII with respect to such Damages and (b) the amount
necessary to fully and completely indemnify and hold harmless such Indemnified
Party from and against such Damages; provided, however, in no event shall such
Indemnified Party have any obligation pursuant to this sentence to pay to such
Indemnifying Party an amount greater than the amount of the payment by such
Indemnifying Party pursuant to this Article VII with respect to such Damages.

 

7.7 No Offset. If any matter as to which an Indemnified Party may be able to
assert a claim is pending or unresolved at the time any payment is due from an
Indemnifying Party under this Agreement or otherwise, the Indemnified Party
shall have no right to offset, deduct, counterclaim or otherwise withhold from
such payment due to the Indemnifying Party any amount with respect to any
pending or unresolved claims whether or not such claims arise out of or relate
to this Agreement.

 

7.8 Further Limitations.

 

(a) IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR THE INDIRECT, INCIDENTAL,
EXEMPLARY OR PUNITIVE DAMAGES OR OTHER SPECIAL DAMAGES, LOST PROFITS, DAMAGE TO
GOODWILL OR LOSS OF BUSINESS OF THE OTHER PARTY, HOWEVER CAUSED AND ON ANY
THEORY OF LIABILITY, ARISING OUT OF THE PERFORMANCE OF, OR THE FAILURE TO
PERFORM, ANY OBLIGATION(S) SET FORTH HEREIN.

 

(b) So long as Purchasers have indemnification obligations under this Agreement,
Purchasers shall maintain at their own expense insurance coverage adequate to
satisfy Purchasers’ indemnification obligations hereunder, which in any event
shall include at least the insurance coverage for Purchasers and their
Affiliates with the types of insurance and policy limits that are currently in
place for the e^deltacom Business. Maintenance of such insurance coverage shall
not relieve Purchasers of any responsibility under this Agreement for
liabilities in excess of insurance limits or otherwise. If any liabilities are
covered by insurance, Purchasers shall exhaust claims against such policies.

 

(c) Each Indemnified Party’s rights under Article VII shall not be deemed to
have been waived or otherwise affected by such Indemnified Party’s waiver of the
breach of any representation, warranty, agreement or covenant contained in or
made pursuant to this Agreement, unless such waiver expressly and in writing
also waives any or all of the Indemnified Party’s right under Article VII.

 

(d) Each party agrees to use reasonable efforts to mitigate any Damages which
form the basis for any claim for indemnification hereunder.

 

(e) Notwithstanding anything to the contrary herein, QIPWC shall have no
liability under this Agreement after the one year anniversary of the Closing
Date; provided, that to the extent Sellers have asserted in writing in good
faith a claim or dispute against Purchasers under this Agreement that remains
unresolved as of such one year anniversary date, QIPWC’s liability shall survive
until final resolution of such claim or dispute.

 

7.9 Post-Closing Escrow. On the Closing Date, Sellers shall deposit an amount of
cash equal to the amount of trade payables of the e^deltacom Business
outstanding as of the Closing Date

 

30



--------------------------------------------------------------------------------

with the Post-Closing Escrow Agent for the sole purpose of satisfying any
amounts payable by Sellers pursuant to Section 7.2(d). Such amount shall be held
by the Post-Closing Escrow Agent for a period of ninety (90) days after the
Closing in accordance with the terms and conditions of the Post-Closing Escrow
Agreement.

 

7.10 Sole and Exclusive Remedy. Except with respect to the rights to specific
performance provided in Section 9.14 and all equitable remedies, including
declarative and injunctive relief, from and after the Closing Date, the
indemnification rights provided in Article VII of this Agreement shall be the
sole and exclusive remedy available under contract, tort or any other legal
theory to the Parties with respect to any debts, liabilities, damages,
obligations, claims, demands, judgments, and settlements, whether asserted by
third parties or incurred or sustained in the absence of third-party claims,
including all costs and expenses, including interest, penalties, attorneys’ fees
and any amounts paid in investigation, defense or settlement of any of the
foregoing incurred or sustained pursuant to or in connection with this Agreement
or the transactions contemplated hereby including any claims for breaches of
representations, warranties, covenants or agreements contained in this
Agreement, or any certificate delivered pursuant to this Agreement or otherwise
in connection with this Agreement.

 

ARTICLE VIII

TERMINATION

 

8.1 Termination Rights. This Agreement may be terminated at any time prior to
the Closing:

 

(a) by mutual written consent of Purchasers and Sellers;

 

(b) by either Purchasers or Sellers, by written notice of termination to the
other Party, if the Closing has not occurred by September 30, 2005; provided,
however, that the right to terminate this Agreement pursuant to this
Section 8.1(b) shall not be available to any Party whose breach of any
representation or warranty or failure to perform any covenant or agreement under
this Agreement has been the cause of or resulted in the failure of the Closing
to occur on or before such date;

 

(c) by either Purchasers or Sellers, by written notice of termination to the
other Party, if any governmental authority shall have issued an order, decree or
ruling or taken any other action permanently restraining, enjoining or otherwise
prohibiting the Closing and such order, decree, ruling or other action shall
have become final and nonappealable; provided, however, that the right to
terminate this Agreement pursuant to this Section 8.1(c) shall not be available
to any Party until such Party has used all commercially reasonable efforts to
remove such injunction, order, decree or ruling;

 

(d) by Sellers, by written notice of termination to Purchasers, upon a material
breach of any representation, warranty, covenant or agreement of Purchasers set
forth in this Agreement, in any case, such that the conditions set forth in
Section 6.2(a) or Section 6.2(b) would not be satisfied as a result of such
breach as if the Closing Date were the date of any such determination of such
breach; provided that such breach has not been cured by Purchasers within thirty
(30) days after Purchasers receive written notice of such breach from Sellers;
provided, further, that Purchasers shall have no such thirty (30) day cure
period with respect to any breach by Purchasers of their obligation under this
Agreement to consummate the Closing, and perform its obligations to be
performed, on the Closing Date; or

 

31



--------------------------------------------------------------------------------

(e) by Purchasers, by written notice of termination to Sellers, upon a material
breach of any representation, warranty, covenant or agreement of Sellers set
forth in this Agreement, in any case, such that the conditions set forth in
Section 6.3(a) or Section 6.3(f) would not be satisfied as a result of such
breach as if the Closing Date were the date of any such determination of such
breach; provided that such breach has not been cured by Sellers within thirty
(30) days after Sellers receive written notice of such breach from Purchasers;
provided, further, that Sellers shall have no such thirty (30) day cure period
with respect to any breach by Sellers of their obligation under this Agreement
to consummate the Closing, and perform their obligations to be performed, on the
Closing Date.

 

8.2 Effect of Termination. If this Agreement is terminated by either Purchasers
or Sellers pursuant to the provisions of Section 8.1, this Agreement shall
forthwith become void, and there shall be no further obligation under this
Agreement on the part of any Party or its respective Affiliates, directors,
officers, or stockholders to any other Party, except pursuant to the provisions
of Section 5.3, Section 5.8 and Section 5.9, Article VIII and Article IX, which
provisions shall remain in full force and effect in accordance with their terms;
provided, however that nothing herein shall relieve Purchasers from liability
for the failure of the representation set forth in Section 4.2(d) to be true and
correct when made or on the date of termination or for any material breach of
this Agreement, in which cases Sellers shall have all rights and remedies
available at law or in equity; provided, further, however, that if this
Agreement is terminated due to Purchasers’ default, Purchasers’ liability to
Sellers for such failure or such material breach shall not exceed $2,000,000.
Notwithstanding the foregoing, (a) if this Agreement is terminated pursuant to
Section 8.1(a), Purchasers shall be entitled to receive the Deposit from the
Deposit Escrow Agent, (b) if this Agreement is terminated pursuant to
Section 8.1(b) by Sellers, Sellers shall be entitled to receive the Deposit from
the Deposit Escrow Agent, otherwise Purchasers shall receive the Deposit from
the Deposit Escrow Agent, (c) if this Agreement is terminated pursuant to
Section 8.1(c), Purchasers shall be entitled to receive the Deposit from the
Deposit Escrow Agent, (d) if this Agreement is terminated by Sellers pursuant to
Section 8.1(d) then Sellers shall be entitled to receive the Deposit from the
Deposit Escrow Agent, and (e) if this Agreement is terminated pursuant to
Section 8.1(e), Purchasers shall be entitled to receive the Deposit from the
Deposit Escrow Agent. Each of the Parties agrees to deliver to the Deposit
Escrow Agent written instructions signed by each party directing the disposition
of the Deposit as provided herein. The Parties agree that payment of the Deposit
to Sellers pursuant to this Section 8.2 shall not constitute liquidated damages.

 

ARTICLE IX

MISCELLANEOUS

 

9.1 Governing Law. This Agreement shall be governed by and construed in
accordance with the substantive law of the State of Georgia without giving
effect to the principles of conflicts of law thereof.

 

9.2 Submission to Jurisdiction. Each of the Parties hereto irrevocably submits
to the exclusive jurisdiction of the United States District Court for the
Northern District of Georgia located in the City of Atlanta, or if such court
does not have jurisdiction, to the exclusive jurisdiction of the state courts of
the State of Georgia located in Fulton County, for the purposes of any suit,
action or other proceeding arising out of this Agreement or any transaction
contemplated hereby. Each of the

 

32



--------------------------------------------------------------------------------

Parties hereto further agrees that service of any process, summons, notice or
document by U.S. registered mail to such Party’s respective address set forth in
Section 9.6 shall be effective service of process for any action, suit or
proceeding in Georgia with respect to any matters to which it has submitted to
jurisdiction as set forth above in the immediately preceding sentence. Each of
the Parties hereto irrevocably and unconditionally waives any objection to the
laying of venue of any action, suit or proceeding arising out of this Agreement
or the transactions contemplated hereby in (a) the United States District Court
for the Northern District of Georgia or (b) the state courts of the State of
Georgia located in Fulton County, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum.

 

9.3 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be an original, but all of which together shall constitute one
and the same agreement. Delivery of an executed counterpart of a signature page
to this Agreement by facsimile shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

9.4 Assignment; Binding Effect; Third Parties. Neither this Agreement nor any of
the rights, interests or obligations hereunder shall be assigned by any Party
(whether by operation of Law or otherwise) without the prior written consent of
the other Party; provided that without such consent Purchasers may assign its
rights and obligations hereunder to any of its direct subsidiaries, in which
event such assignee shall be substituted for Purchasers for purposes of this
Agreement to the extent appropriate, but without affecting any liability of
Purchasers hereunder who shall otherwise remain primarily liable hereunder.
Subject to the preceding sentence, this Agreement shall be binding upon, inure
to the benefit of and be enforceable by the Parties and their respective
successors and assigns. Except as provided in Section 5.7, nothing herein
expressed or implied is intended or shall be construed to confer upon or give
any Person, other than the Parties and their successors and permitted assigns,
any rights or remedies under or by reason of this Agreement.

 

9.5 Entire Agreement. This Agreement (including the preamble, recitals,
exhibits, schedules and annex hereto and any documents referred to therein), the
other Transaction Agreements and the Confidentiality Agreement constitute the
entire agreement between the Parties, and supersedes all prior understandings,
agreements (other than the Confidentiality Agreement), arrangements and
representations between the Parties, written or oral, to the extent they relate
in any way to the subject matter hereof or thereof.

 

9.6 Notices. All notices, requests, demands, claims and other communications
required or permitted to be given hereunder shall be in writing, in each case
addressed to the intended recipient as set forth below:

 

If to Purchasers:

 

Quality Investment Properties Atlanta Tech Centre, L.L.C.

e^Quality, L.L.C.

Quality Investment Properties—Williams Centre, L.L.C.

Attention: Chad L. Williams

12851 Foster Street, Suite 201

Overland Park, Kansas 66213

Facsimile: (913) 814-7766

 

33



--------------------------------------------------------------------------------

If to Sellers:

 

Interstate FiberNet, Inc.

ITC^DeltaCom Communications, Inc.

7037 Old Madison Pike, Suite 400

Huntsville, Alabama 35806

Attention: Richard E. Fish, Jr., Chief Financial Officer

Facsimile: (256) 382-3935

 

with copies (which shall not constitute notice) to:

 

Interstate FiberNet, Inc.

ITC^DeltaCom Communications, Inc.

7037 Old Madison Pike, Suite 400

Huntsville, Alabama 35806

Attention: J. Thomas Mullis, General Counsel

Facsimile: (256) 382-3936

 

Any Party may change its addresses for receiving notices by giving written
notice of such change to the other Party in accordance with this Section 9.6.
Each such notice, request, demand, claim or other communication shall be
effective (a) if given by facsimile, when such facsimile is transmitted to the
facsimile number specified in this Section 9.6 and the appropriate facsimile
confirmation is received or (b) if given by overnight courier service or if
delivered personally, when delivered at the address specified in this
Section 9.6.

 

9.7 Litigation Costs. If any Party should hereafter institute litigation against
any other Party alleging that such other Party has breached this Agreement or
any instrument delivered pursuant hereto, the nonprevailing Party (whether
plaintiff or defendant) in such action shall reimburse the prevailing Party for
the prevailing Party’s reasonable attorneys’ fees, witness fees, court costs and
all other costs in connection with such litigation.

 

9.8 Amendments and Waivers. This Agreement may be amended, and rights hereunder
may be waived, only by a written instrument signed by the Party to be charged
with such amendment or waiver.

 

9.9 Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, such provision shall be interpreted to be only
so broad as is enforceable.

 

9.10 References and Interpretation. All references in this Agreement to
Schedules, Exhibits, Annexes, Articles, Sections, subsections and other
subdivisions refer to the corresponding Schedules, Exhibits, Annexes, Articles,
Sections, subsections and other subdivisions of or to this Agreement unless
expressly provided otherwise. Titles appearing at the beginning of any Articles,

 

34



--------------------------------------------------------------------------------

Sections, subsections or other subdivisions of this Agreement are for
convenience only, do not constitute any part of this Agreement, and shall be
disregarded in construing the language hereof. Schedules, Exhibits and Annexes
to this Agreement are attached hereto and by this reference incorporated herein
for all purposes. The words “this Agreement,” “herein,” “hereby,” “hereunder”
and “hereof,” and words of similar import, refer to this Agreement as a whole
and not to any particular subdivision unless expressly so limited. The words
“this Article,” “this Section” and “this subsection,” and words of similar
import, refer only to the Article, Section or subsection hereof in which such
words occur. The word “or” is not exclusive, and the word “including” (in its
various forms) means including without limitation. Words, terms and titles
(including terms defined herein) in the singular form shall be construed to
include the plural and vice versa, unless the context otherwise requires. The
Parties acknowledge that the Parties and their counsel have reviewed and revised
this Agreement and that the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting Party shall not be employed
in the interpretation of this Agreement. Information set forth in each Schedule
shall be deemed to be disclosed with respect to any other section of this
Agreement and any other Schedule to the extent the applicability of the
disclosure to such other sections is reasonably apparent from the disclosure
made. Any capitalized terms used in any Schedule, but not otherwise defined
therein, shall have the meanings as defined in this Agreement.

 

9.11 Bulk Sales. Purchasers hereby waive compliance by Sellers in connection
with the transactions contemplated hereby with the provisions of any applicable
bulk transfer laws. Notwithstanding the foregoing and subject to Section 7.2(d)
and Section 7.10, the parties agree that Purchasers shall give a public notice
in accordance with Code Section 11-6-103 of Georgia’s bulk transfer law.

 

9.12 Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

9.13 Knowledge. For purposes of this Agreement, “knowledge” of Sellers shall
mean the actual knowledge of the following individuals: Randall E. Curran,
Richard E. Fish, Jr., J. Thomas Mullis, Sara Plunkett, David McGirt, Jim O’Brien
and Jim Smith.

 

9.14 Specific Performance. The Parties hereto agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the Parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement or to enforce specifically the
performance of the terms and provisions hereof in (a) the United States District
Court for the Northern District of Georgia or (b) the state courts of the State
of Georgia located in Fulton County, in addition to any other remedy to which
they are entitled at law or in equity.

 

9.15 Time of the Essence. Time is of the essence for each and every provision of
this Agreement.

 

[The remainder of this page is intentionally left blank.]

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Asset Purchase Agreement to be
executed by their duly authorized representatives as of the date first above
written.

 

“Purchasers”   “Sellers” QUALITY INVESTMENT PROPERTIES ATLANTA TECH CENTRE,
L.L.C.   INTERSTATE FIBERNET, INC. By:  

/s/ Chad L. Williams

--------------------------------------------------------------------------------

  By:  

/s/ Tom Mullis

--------------------------------------------------------------------------------

Name:   Chad L. Williams   Name:   Tom Mullis Title:   Mang. Member   Title:  
Sr. Vice President e^QUALITY, L.L.C.   ITC^DELTACOM COMMUNICATIONS, INC. By:  

/s/ Chad L. Williams

--------------------------------------------------------------------------------

  By:  

/s/ Tom Mullis

--------------------------------------------------------------------------------

Name:   Chad L. Williams   Name:   Tom Mullis Title:   Chairman of the Board of
Managers   Title:   Sr. Vice President

QUALITY INVESTMENT PROPERTIES

—WILLIAMS CENTRE, L.L.C.

        By:  

/s/ Chad L. Williams

--------------------------------------------------------------------------------

        Name:   Chad L. Williams         Title:   Mang. Member        

 

36



--------------------------------------------------------------------------------

ANNEX I

DEFINITIONS

 

“Accounts Receivable” is defined in Section 2.1(j).

 

“Additional Agreements” is defined in Section 5.1(b).

 

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly controls, is controlled by or is under common control with such
Person.

 

“Agreement” is defined in the preamble hereto.

 

“Assets” is defined in Section 2.1.

 

“Assigned Contracts” is defined in Section 2.1(f).

 

“Assignment and Assumption of Contracts” is defined in Section 3.2(o).

 

“Assignment and Assumption of Leases” is defined in Section 3.2(b).

 

“Assumed Liabilities” is defined in Section 2.6(a).

 

“Beneficial Rights” is defined in Section 5.11.

 

“Bill of Sale” is defined in Section 3.2(a).

 

“Business Day” means any day except Saturday, Sunday and any legal holiday or a
day on which banking institutions in Atlanta, Georgia generally are authorized
or required by law or other governmental actions to close.

 

“Cap” is defined in Section 7.5(a).

 

“Closing” is defined in Section 3.1.

 

“Closing Date” is defined in Section 3.1.

 

“COBRA” is defined in Section 4.1(j).

 

“Collocation Agreements” is defined in Section 3.2(f).

 

“Confidentiality Agreement” means the Confidentiality Agreement, dated as of
February 18, 2005, between Quality Lease & Development, L.L.C. and ITC^DeltaCom,
Inc., as amended by that certain letter of intent, dated as of May 20, 2005,
between such parties.

 

“Consenting Customer” means any customer of the e^deltacom Business, except any
Material Customer (a) to whom Sellers send a Customer Notice pursuant to
Section 5.6(c) and who fails to provide written notice to Sellers within twenty
(20) days after receipt of such Customer Notice that, under the relevant
Customer Contract, such customer objects to the proposed assignment of the
Customer Contract to Purchasers or (b) that executes a written consent to
assignment of the relevant Customer Contract.

 

Annex I - 1



--------------------------------------------------------------------------------

“Conveyed Improvements” is defined in Section 2.1(a).

 

“Customer Contracts” is defined in Section 2.1(f).

 

“Customer Notice” is defined in Section 5.6(c).

 

“Damages” means damages, losses, costs, claims, liabilities, fines, penalties
and expenses, court costs, and reasonable fees and disbursements of counsel,
consultants and expert witnesses incurred by a party hereto; provided that
“Damages” shall not include any indirect, incidental, exemplary or punitive
damages or other special damages, lost profits, damage to goodwill or loss of
business.

 

“Dark Fiber Agreement” is defined in Section 3.2(g).

 

“Data Center Facility” is defined in the recitals hereto.

 

“Declaration of Easement” is defined in Section 6.2(e).

 

“Deductible” is defined in Section 7.5(a).

 

“Deposit” is defined in Section 2.3.

 

“Deposit Escrow Agreement” means that certain Deposit Escrow Agreement, dated as
of the date hereof, among Purchasers, Sellers and the Deposit Escrow Agent.

 

“Deposit Escrow Agent” means Specialized Title Services, Inc.

 

“Detailed SG&A Breakdown” is defined in Section 4.1(m).

 

“Dinix Agreement” means that Master Service Agreement, dated March 8, 2004,
between Successful Hosting, Inc. (d/b/a Dinix) and ITC.

 

“Dinix Fees” is defined in Section 5.14.

 

“e^deltacom Business” is defined in the recitals hereto.

 

“Employee Benefit Plans” is defined in Section 4.1(j).

 

“Employees” is defined in Section 5.7(a).

 

“Environmental Laws” means, collectively, the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended by the Superfund
Amendments and Reauthorization Act of 1986, 42 U.S.C. § 9601 et seq.; the Toxic
Substance Control Act, 15 U.S.C. § 2601 et seq.; the Hazardous Materials
Transportation Act, 49 U.S.C. § 1802 et seq.; the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; the Clean Water Act, 33 U.S.C. § 1251
et seq.; the Safe Drinking Water Act, 42 U.S.C. § 300f et seq.; the Clean Air
Act, 42 U.S.C. § 7401

 

Annex I - 2



--------------------------------------------------------------------------------

et seq.; or other applicable federal, state, or local laws, including any plans,
rules, regulations, orders, or ordinances adopted, or other criteria and
guidelines promulgated pursuant to the preceding laws or other similar laws,
regulations, rules, orders, or ordinances now or hereafter in effect relating to
hazardous materials disposal, generation, production, treatment, transportation,
or storage or the protection of human health and the environment.

 

“e^Quality” means e^Quality, L.L.C., a Georgia limited liability company.

 

“Equipment” is defined in Section 2.1(b).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means any entity (whether or not incorporated) which is (or at
any relevant time was) a member of a “controlled group of corporations” with,
under “common control” with, or a member of an “affiliated service group” with
Sellers, each as defined in Section 414(b), (c), (m) or (o) of the Code, or
under “common control” with Sellers within the meaning of Section 4001(b)(1) of
ERISA.

 

“Estimated Working Capital” is defined in Section 2.7(a).

 

“Exchange of Services Agreement” is defined in Section 3.2(h).

 

“Excluded Assets” is defined in Section 2.2.

 

“Excluded Improvements” is defined in Section 2.1(a).

 

“Final Working Capital” is defined in Section 2.7(b).

 

“GAAP” means accounting principles generally accepted in the United States,
applied on a consistent basis.

 

“Hazardous Materials” means any wastes, substances, or materials, whether
solids, liquids or gases, that are deemed hazardous, toxic, pollutants, or
contaminants, including but not limited to substances defined as “hazardous
wastes,” “hazardous substances,” “toxic substances,” “radioactive materials,” or
other similar designations in, or otherwise subject to regulation under,
Environmental Laws.

 

“Hired Employee” is defined in Section 5.7(a).

 

“IFN” is defined in the preamble hereto.

 

“Indemnified Party” is defined in Section 7.4(a).

 

“Indemnifying Party” is defined in Section 7.4(a).

 

“Independent Accounting Firm” is defined in Section 2.7(b).

 

“Initial Purchase Price” is defined in Section 2.4.

 

Annex I - 3



--------------------------------------------------------------------------------

“Intellectual Property” is defined in Section 2.1(d).

 

“Invoice Summery” is defined in Section 4.1(m).

 

“IP Licenses” is defined in Section 2.1(f).

 

“ITC” is defined in the preamble hereto.

 

“ITCD” means ITC^DeltaCom, Inc., a Delaware corporation.

 

“June Working Capital Schedule” is defined in Section 4.1(m).

 

“Laws” means any law, judgment, statute, ordinance, regulation, code, rule or
order of any governmental authority.

 

“Leases” is defined in Section 2.1(c).

 

“Liens” means any liens, pledges, claims, security interests and encumbrances of
every kind and nature.

 

“Limited Warranty Deed” is defined in Section 3.2(c).

 

“Lockbox Account” is defined in Section 2.1(i).

 

“Master Services Agreement” is defined in Section 3.2(e).

 

“Material Adverse Effect” means a material adverse effect on (a) the Assets and
the financial condition and results of operations of the e^deltacom Business,
taken as a whole; provided, however, that for purposes of this Agreement none of
the following shall be deemed to constitute, and none of the following shall be
taken into account in determining whether there has been or could be expected to
be, a Material Adverse Effect, unless in each such case any such item has a
disproportionate effect on the Assets and the financial condition and results of
operations of the e^deltacom Business, taken as a whole, relative to the effect
of such item on other companies in the industry in which the e^deltacom Business
operates generally or on operators of data centers in particular: (i) any
adverse change, event, development or effect arising from or relating to
(A) general business or economic conditions, (B) national or international
political or social conditions, including the engagement by the United States in
hostilities, whether or not pursuant to the declaration of a national emergency
or war, or the occurrence of any military or terrorist attack, (C) financial,
banking or securities markets (including any disruption thereof and any decline
in the price of any security or any market index), (D) changes in GAAP or
(E) changes in law, rules, relations, orders or other binding directives issued
by any governmental entity; (ii) any adverse change applicable to the industry
in which the e^deltacom Business operates generally or on operators of data
centers in particular; (iii) any effect arising from compliance by either Seller
with the terms of this Agreement or the other Transaction Agreements; or
(iv) any change or development resulting from the execution of this Agreement,
the consummation of the transactions contemplated hereby or the public
announcement hereof; or (b) either Seller’s ability to perform its obligations
under this Agreement.

 

Annex I - 4



--------------------------------------------------------------------------------

“Material Customer” means the customer identified internally by Sellers as
“Hogan”, and any customer of the e^deltacom Business whose revenue for the
fiscal year ended December 31, 2004 was in excess of One Million Dollars
($1,000,000).

 

“Material Customer Lease” means a lease identified on Section 6.3(e) of Sellers’
Disclosure Schedule.

 

“Office Lease” is defined in Section 3.2(i).

 

“Objecting Customer” is defined in Section 5.6(c).

 

“Operating Account” is defined in Section 2.1(i)(ii).

 

“Operating Financial Statements” is defined in Section 4.1(m).

 

“Order” is defined in Section 4.1(f).

 

“Other Contracts” is defined in Section 2.1(f).

 

“Parties” is defined in the recitals hereto.

 

“Permitted Liens” means (a) Liens for Taxes, assessments or other governmental
charges or levies that are not yet due or payable; (b) Liens for Taxes,
assessments or other governmental charges or levies that are being contested in
good faith in compliance with the legal requirements of appropriate proceedings
and for which Sellers have escrowed with Purchasers’ title company at least 1.5
times the amount of all unpaid taxes for years under such contest and further
provided that no exception for such taxes shall appear in Purchasers’ policies
of title insurance; (c) statutory Liens of landlords and Liens of carriers,
warehousemen, mechanics, materialmen, repairmen and other Liens imposed by Law
and on a basis consistent with past practice for amounts not yet due; (d) Liens
incurred or deposits made in the ordinary course of the business of Sellers;
(e) licenses granted by Sellers or an Affiliate in connection with the operation
of the e^deltacom Business in the ordinary course which will expire within sixty
(60) days or the period provided under the Assigned Contracts and Leases; and
(f) any Liens specified on Schedule 4.1(d)(i).

 

“Person” means a natural person, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity or organization,
including a government or political subdivision or any agency or instrumentality
thereof.

 

“Post-Closing Escrow Agent” means Specialized Title Services, Inc.

 

“Post-Closing Escrow Agreement” is defined in Section 3.2(j).

 

“Pre-Closing Tax Period” means any Tax period ending on or before the Closing
Date.

 

“Proposed Final Working Capital Statement” is defined in Section 2.7(b).

 

“Purchase Orders” is defined in Section 2.1(f).

 

“Purchase Price” is defined in Section 2.4.

 

Annex I - 5



--------------------------------------------------------------------------------

“Purchaser” or “Purchasers” is defined in the preamble hereto.

 

“Purchasers Material Adverse Effect” is defined in Section 4.2(c).

 

“QIPATC” is defined in the preamble hereto.

 

“QIPWC” is defined in the preamble hereto.

 

“Real Property” is defined in Section 2.1(a).

 

“Retained Liabilities” is defined in Section 5.11.

 

“Seller” or “Sellers” is defined in the preamble hereto.

 

“Sellers’ Disclosure Schedule” is defined in Section 4.1(c).

 

“Straddle Period” means any taxable period which includes (but does not end on)
the Closing Date.

 

“Tax” or “Taxes” means (i) any and all taxes, fees, levies, duties, tariffs,
imposts, and other charges of any kind (together with any and all interest,
penalties, additions to tax and additional amounts imposed with respect thereto)
imposed by any government or taxing authority, including taxes or other charges
on or with respect to income, franchises, windfall or other profits, gross
receipts, property, sales, use, capital stock, payroll, employment, social
security, workers’ compensation, unemployment compensation, or net worth; taxes
or other charges in the nature of excise, withholding, ad valorem, stamp,
transfer, value added or gains taxes; license, registration and documentation
fees; customs’ duties, tariffs and similar charges; and any other tax,
governmental fee or other like assessment, charge or tax of any kind whatsoever
and (ii) liability for the payment of any amounts of the type described in
clause (i) relating to any Person as a result of being party to an agreement to
indemnify such other Person, being a successor or transferee of such other
Person or being a member of the same affiliated group of corporations, within
the meaning of Section 1504 of the Code.

 

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

“Telecom Services Agreement” is defined in Section 3.2(d).

 

“Transaction Agreements” means, collectively, this Agreement, the Bill of Sale,
Assignment and Assumption of Leases, the Limited Warranty Deed, the Telecom
Services Agreement, the Master Services Agreement, and the Collocation
Agreement, the Dark Fiber Agreement, the Exchange of Services Agreement, the
Office Lease, the Post-Closing Escrow Agreement and the Assignment and
Assumption of Contracts.

 

“WARN Act” is defined in Section 5.7(d).

 

Annex I - 6



--------------------------------------------------------------------------------

“Working Capital” shall mean, as of any date of determination, the amount of
total current assets of the e^deltacom Business as of such date to the extent
identified on Schedule 2.7 minus the amount of total current liabilities of the
e^deltacom Business as of such date to the extent identified on Schedule 2.7.
For avoidance of confusion, to the extent that the current assets identified on
Schedule 2.7 include Accounts Receivable that represent payments to be received
for a period which includes but does not end on the Closing Date (a “Receivable
Straddle Period”), current liabilities on Schedule 2.7 shall include as Deferred
Revenue the amounts of the Accounts Receivable that are subject to a Receivable
Straddle Period and attributable to the period which falls after the Closing
Date, based on the number of days in the Receivable Straddle Period of each
Account Receivable which fall on or before the Closing Date and the number of
days in the Receivable Straddle Period of the such Account Receivable which fall
after the Closing Date. For further avoidance of confusion, the current assets
identified on Schedule 2.7 shall include Accrued Usage, representing usage based
services that are billed in arrears in the ordinary course of business that have
been provided on or before the Closing Date but not billed at the time of the
Closing (i.e., electrical power, Ready Hands). Pursuant to Section 2.6, the
corresponding liabilities for these pre-Closing services will not be assumed by
Purchasers. For purposes of determining Working Capital, Accounts Receivable
shall not include any Account Receivable which has been past due for more than
sixty (60) days.

 

“Working Capital Target” is defined in Section 2.7(a).

 

Annex I - 7